Exhibit 10.8

 

 

CREDIT AGREEMENT

dated as of

April 27, 2017

among

ROSEHILL OPERATING COMPANY, LLC,

as Borrower,

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

and

the Lenders party hereto

 

 

PNC CAPITAL MARKETS LLC

Sole Lead Arranger and Sole Book Runner



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1  

Section 1.01

 

Terms Defined Above

     1  

Section 1.02

 

Certain Defined Terms

     1  

Section 1.03

 

Types of Loans and Borrowings

     27  

Section 1.04

 

Terms Generally; Rules of Construction

     27  

Section 1.05

 

Accounting Terms and Determinations; GAAP

     27  

Section 1.06

 

Timing of Payment or Performance

     28  

ARTICLE II THE CREDITS

     28  

Section 2.01

 

Commitments

     28  

Section 2.02

 

Loans and Borrowings

     28  

Section 2.03

 

Requests for Borrowings

     29  

Section 2.04

 

Interest Elections

     30  

Section 2.05

 

Funding of Borrowings

     31  

Section 2.06

 

Termination and Reduction of Aggregate Maximum Credit Amounts

     31  

Section 2.07

 

Borrowing Base

     32  

Section 2.08

 

Letters of Credit

     35  

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     40  

Section 3.01

 

Repayment of Loans

     40  

Section 3.02

 

Interest

     40  

Section 3.03

 

Alternate Rate of Interest

     41  

Section 3.04

 

Prepayments

     41  

Section 3.05

 

Fees

     43  

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     44  

Section 4.01

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     44  

Section 4.02

 

Presumption of Payment by the Borrower

     45  

Section 4.03

 

Certain Deductions by the Administrative Agent

     45  

Section 4.04

 

Disposition of Proceeds

     46  

Section 4.05

 

Defaulting Lenders

     46  

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

     48  

Section 5.01

 

Increased Costs

     48  

Section 5.02

 

Break Funding Payments

     49  

Section 5.03

 

Taxes

     50  

Section 5.04

 

Designation of Different Lending Office

     54  

Section 5.05

 

Replacement of Lenders

     54  

Section 5.06

 

Illegality

     54  

ARTICLE VI CONDITIONS PRECEDENT

     55  

Section 6.01

 

Effective Date

     55  

Section 6.02

 

Each Credit Event

     57  

ARTICLE VII REPRESENTATIONS AND WARRANTIES

     58  

Section 7.01

 

Organization; Powers

     58  

Section 7.02

 

Authority; Enforceability

     58  

 

i



--------------------------------------------------------------------------------

Section 7.03

 

Approvals; No Conflicts

     58  

Section 7.04

 

Financial Condition; No Material Adverse Change

     58  

Section 7.05

 

Litigation

     59  

Section 7.06

 

Environmental Matters

     59  

Section 7.07

 

Compliance with the Laws and Agreements; No Defaults

     60  

Section 7.08

 

Investment Company Act

     60  

Section 7.09

 

Taxes

     60  

Section 7.10

 

ERISA

     61  

Section 7.11

 

Disclosure; No Material Misstatements

     61  

Section 7.12

 

Insurance

     62  

Section 7.13

 

Restriction on Liens

     62  

Section 7.14

 

Loan Parties

     62  

Section 7.15

 

Foreign Operations

     62  

Section 7.16

 

Location of Business and Offices

     62  

Section 7.17

 

Properties; Defensible Title, Etc

     62  

Section 7.18

 

Maintenance of Properties

     63  

Section 7.19

 

Gas Imbalances; Prepayments

     63  

Section 7.20

 

Marketing of Production

     64  

Section 7.21

 

Security Documents

     64  

Section 7.22

 

Swap Agreements and Eligible Contract Participant

     64  

Section 7.23

 

Use of Loans and Letters of Credit

     64  

Section 7.24

 

Solvency

     64  

Section 7.25

 

Anti-Corruption Laws; Sanctions; OFAC

     65  

Section 7.26

 

EEA Financial Institution

     65  

ARTICLE VIII AFFIRMATIVE COVENANTS

     65  

Section 8.01

 

Financial Statements; Other Information

     65  

Section 8.02

 

Notices of Material Events

     68  

Section 8.03

 

Existence; Conduct of Business

     69  

Section 8.04

 

Payment of Obligations

     69  

Section 8.05

 

Performance of Obligations under Loan Documents

     69  

Section 8.06

 

Operation and Maintenance of Properties

     69  

Section 8.07

 

Insurance

     70  

Section 8.08

 

Books and Records; Inspection Rights

     70  

Section 8.09

 

Compliance with Laws

     70  

Section 8.10

 

Environmental Matters

     70  

Section 8.11

 

Further Assurances

     71  

Section 8.12

 

Reserve Reports

     72  

Section 8.13

 

Title Information

     73  

Section 8.14

 

Additional Collateral; Additional Guarantors

     74  

Section 8.15

 

ERISA Compliance

     75  

Section 8.16

 

Account Control Agreements; Location of Proceeds of Loans

     75  

Section 8.17

 

EEA Financial Institution

     75  

Section 8.18

 

Post-Closing Obligations

     75  

ARTICLE IX NEGATIVE COVENANTS

     76  

Section 9.01

 

Financial Covenants

     76  

Section 9.02

 

Debt

     76  

Section 9.03

 

Liens

     77  

Section 9.04

 

Restricted Payments

     77  

Section 9.05

 

Investments, Loans and Advances

     78  

 

ii



--------------------------------------------------------------------------------

Section 9.06

 

Nature of Business; No International Operations

     79  

Section 9.07

 

Proceeds of Loans

     79  

Section 9.08

 

ERISA Compliance

     79  

Section 9.09

 

Sale or Discount of Receivables

     80  

Section 9.10

 

Mergers, Etc

     80  

Section 9.11

 

Sale of Properties and Termination of Hedging Transactions

     80  

Section 9.12

 

Sales and Leasebacks

     81  

Section 9.13

 

Environmental Matters

     81  

Section 9.14

 

Transactions with Affiliates

     81  

Section 9.15

 

Negative Pledge Agreements; Dividend Restrictions

     81  

Section 9.16

 

Take-or-Pay or Other Prepayments

     82  

Section 9.17

 

Swap Agreements

     82  

Section 9.18

 

Amendments to Organizational Documents and Material Contracts

     83  

Section 9.19

 

Changes in Fiscal Periods

     83  

Section 9.20

 

No Subsidiaries

     83  

Section 9.21

 

Redemption of Senior Unsecured Notes; Amendment of Senior Unsecured Notes
Documents

     83  

Section 9.22

 

Marketing Activities

     84  

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     84  

Section 10.01

 

Events of Default

     84  

Section 10.02

 

Remedies

     86  

ARTICLE XI THE ADMINISTRATIVE AGENT

     87  

Section 11.01

 

Appointment; Powers

     87  

Section 11.02

 

Duties and Obligations of Administrative Agent

     87  

Section 11.03

 

Action by Administrative Agent

     88  

Section 11.04

 

Reliance by Administrative Agent

     89  

Section 11.05

 

Subagents

     89  

Section 11.06

 

Resignation of Administrative Agent

     89  

Section 11.07

 

Administrative Agent as Lender

     89  

Section 11.08

 

No Reliance

     90  

Section 11.09

 

Administrative Agent May File Proofs of Claim

     90  

Section 11.10

 

Authority of Administrative Agent to Release Collateral and Liens

     91  

Section 11.11

 

Duties of the Arranger

     91  

ARTICLE XII MISCELLANEOUS

     91  

Section 12.01

 

Notices

     91  

Section 12.02

 

Waivers; Amendments

     92  

Section 12.03

 

Expenses, Indemnity; Damage Waiver

     93  

Section 12.04

 

Successors and Assigns

     96  

Section 12.05

 

Survival; Revival; Reinstatement

     99  

Section 12.06

 

Counterparts; Integration; Effectiveness

     100  

Section 12.07

 

Severability

     100  

Section 12.08

 

Right of Setoff

     100  

Section 12.09

 

GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS

     100  

Section 12.10

 

Headings

     102  

Section 12.11

 

Confidentiality

     102  

Section 12.12

 

Interest Rate Limitation

     102  

Section 12.13

 

Collateral Matters; Swap Agreements

     103  

 

iii



--------------------------------------------------------------------------------

Section 12.14

 

No Third Party Beneficiaries

     103  

Section 12.15

 

EXCULPATION PROVISIONS

     103  

Section 12.16

 

USA Patriot Act Notice

     104  

Section 12.17

 

Flood Insurance Provisions

     104  

Section 12.18

 

Releases

     104  

Section 12.19

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     104  

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

 

List of Maximum Credit Amounts

Exhibit A

 

Form of Note

Exhibit B

 

Form of Borrowing Request

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Solvency Certificate

Exhibit F

 

Security Instruments

Exhibit G

 

Form of Assignment and Assumption

Exhibit H-1

 

Form of U.S. Tax Compliance Certificate

 

(Non-U.S. Lenders; non-partnerships)

Exhibit H-2

 

Form of U.S. Tax Compliance Certificate

 

(Foreign Participants; non-partnerships)

Exhibit H-3

 

Form of U.S. Tax Compliance Certificate

 

(Foreign Participants; partnerships)

Exhibit H-4

 

Form of U.S. Tax Compliance Certificate

 

(Non-U.S. Lenders; partnerships)

Schedule 7.05

 

Litigation

Schedule 7.06

 

Environmental Matters

Schedule 7.12

 

Insurance

Schedule 7.14

 

Loan Parties

Schedule 7.19

 

Gas Imbalances

Schedule 7.20

 

Marketing of Production

Schedule 7.22

 

Swap Agreements

Schedule 9.05

 

Investments

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of April 27, 2017, is among ROSEHILL OPERATING
COMPANY, LLC, a limited liability company organized under the laws of the State
of Delaware (the “Borrower”), each of the Lenders from time to time party hereto
and PNC BANK, NATIONAL ASSOCIATION (in its individual capacity, “PNC Bank”), as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

R E C I T A L S

A.    The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf and each Issuing Bank provide Letters of Credit,
and the Lenders have indicated their willingness to lend and each Issuing Bank
has indicated its willingness to issue Letters of Credit, in each case subject
to the terms and conditions of this Agreement.

B.    In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01    Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.

Section 1.02    Certain Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

“Administrative Agent” has the meaning set forth in the preamble hereto.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.06.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent” means each of the Administrative Agent and any other agent or sub-agent
pursuant to Section 11.05 appointed by the Administrative Agent with respect to
matters related to the Loan Documents.

“Aggregate Maximum Credit Amounts” means, at any time, an amount equal to the
sum of the Maximum Credit Amounts in effect at such time, as the same may be
reduced or terminated pursuant to Section 2.06.

“Agreement” means this Credit Agreement, including the Schedules and Exhibits
hereto, as the same may be amended, modified, supplemented, restated, replaced
or otherwise modified from time to time.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

1



--------------------------------------------------------------------------------

“Applicable Margin” means, for any date, the applicable rate per annum set forth
below as determined based upon the Borrowing Base Utilization Percentage then in
effect:

 

Borrowing Base Utilization Percentage    <25%    ³25% and <50%    ³50% and <75%
   ³75% and <90%    ³90%

LIBOR Rate Loans

   2.00%    2.25%    2.50%    2.75%    3.00%

Base Rate Loans

   1.00%    1.25%    1.50%    1.75%    2.00%

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change in the Borrowing Base Utilization Percentage
and ending on the date immediately preceding the effective date of the next such
change.

“Applicable Percentage” means, with respect to any Lender, at any time, the
percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s
Maximum Credit Amount; provided that when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Maximum
Credit Amounts (disregarding any Defaulting Lender’s Maximum Credit Amount)
represented by such Lender’s Maximum Credit Amount. The initial Applicable
Percentage of each Lender is set forth on Annex I.

“Approved Counterparty” means (a) Wells Fargo Bank, National Association,
(b) any Secured Swap Provider, (c) any other Person whose long term senior
unsecured debt rating at the time a particular Swap Agreement transaction is
entered into is A or A2 by S&P or Moody’s (or their equivalent), respectively,
or higher or (d) any other Person that has been approved by the Required
Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Approved Petroleum Engineers” means (a) Ryder Scott Company Petroleum
Consultants, L.P., and (b) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent.

“Arranger” means PNC Capital Markets LLC, in its capacity as the sole lead
arranger and sole bookrunner hereunder.

“ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect.

“Assignee” has the meaning assigned to such term in Section 12.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, substantially in
the form of Exhibit G or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

2



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, for any day, a fluctuating per annum rate of interest equal
to the highest of (i) the Federal Funds Effective Rate, plus 0.5%, (ii) the
Prime Rate, and (iii) the Daily LIBOR Rate, plus 1.0%. Any change in the Base
Rate (or any component thereof) shall take effect at the opening of business on
the day such change occurs.

“Base Rate Borrowing” with respect to any Borrowing, refers to whether the Loans
comprising such Borrowing, are bearing interest at a rate determined by
reference to the Base Rate.

“Base Rate Loan” with respect to any Loan, refers to whether such Loan is
bearing interest at a rate determined by reference to the Base Rate.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of LIBOR Rate Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount determined in accordance with
Section 2.07, as the same may be adjusted from time to time pursuant to the
Borrowing Base Adjustment Provisions.

“Borrowing Base Adjustment Provisions” means Section 2.07(e), Section 8.13(c)
and Section 9.11(e) and any other provisions hereunder which adjust the amount
of the Borrowing Base.

“Borrowing Base Deficiency” occurs if, at any time the aggregate Revolving
Credit Exposures for all Lenders exceeds the Borrowing Base then in effect. The
amount of the Borrowing Base Deficiency at such time is the amount by which the
aggregate Revolving Credit Exposures of all Lenders at such time exceeds the
Borrowing Base in effect at such time.

“Borrowing Base Properties” means the Oil and Gas Properties of the Loan Parties
included in the Initial Reserve Report and thereafter in the most recently
delivered Reserve Report delivered pursuant to Section 8.12.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
total Commitments in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Combination Documents” means the Business Combination Agreement by and
among KLRE and Tema, dated as of December 20, 2016 (as amended prior to the date
hereof), and all other agreements and documents entered into by any Loan Party
in connection therewith or in order to facilitate or consummate the transactions
contemplated thereby.

“Business Combination Transaction” means the reorganization transactions
described in the Business Combination Agreement, including the contribution by
Tema of certain assets to Borrower and the contribution of certain cash and
shares by KLRE to Borrower in exchange for certain Equity Interests in the
Borrower.

 

3



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Pittsburgh, Pennsylvania, are authorized or required
by law to remain closed; and if such day relates to a Borrowing or continuation
of, a payment or prepayment of principal of or interest on, or a conversion of
or into, or the Interest Period for, a LIBOR Rate Loan or a notice by the
Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
banks are open for dealings in dollar deposits in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases that are or should
be, in accordance with GAAP, recorded as capital leases on the balance sheet of
the Person liable (whether contingent or otherwise) for the payment of rent
thereunder. Any lease that was treated as an operating lease under GAAP at the
time it was entered into that later becomes a capital lease as a result of a
change in GAAP during the life of such lease, including any renewals, shall be
treated as an operating lease for all purposes under this Agreement, and any
lease that was treated as a capital lease under GAAP at the time it was entered
into that later becomes an operating lease as a result of a change in GAAP
during the life of such lease, including any renewals, shall be treated as a
capital lease for all purposes under this Agreement.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent (in a manner reasonably satisfactory to the Administrative
Agent, which may require such deposit to be made into a controlled account), for
the benefit of any Issuing Bank or the Lenders, as collateral for LC Exposure or
obligations of the Lenders to fund participations in respect of LC Exposure,
cash or deposit account balances or, if the Administrative Agent and each
Issuing Bank shall agree, in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each Issuing Bank. “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such Cash
Collateral and other credit support.

“Cash Management Services” means (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house services, return items, interstate depository network
services, electronic funds transfer services, lockbox services and stop payment
services), (c) any other demand deposit or operating account relationships and
(d) any other cash management services, including for collections and for
operating, payroll and trust accounts of the Borrower or any of the Borrower’s
Subsidiaries.

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Loan Party.

“CERCLA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group, other than
Permitted Holders, (within the meaning of the Securities Exchange Act of 1934
and the rules of the SEC thereunder as in effect on the date hereof) of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower, or
(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were neither (i) nominated by
the board of directors of the Borrower nor (ii) appointed by directors so
nominated.

 

4



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any Law, (b) any change in any
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of Law)
by any Governmental Authority; provided that notwithstanding anything herein to
the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith (whether or not having the force of Law) and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States of America or foreign
regulatory authorities (whether or not having the force of Law), in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued, promulgated or implemented.

“Code” means the Internal Revenue Code of 1986 as amended from time to time and
any successor statute, and the regulations promulgated thereunder.

“Collateral” means all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security
Instrument.

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make or continue Loans and to acquire participations in Letters of Credit
hereunder, as such obligation may be (a) modified from time to time pursuant to
Section 2.06, (b) modified from time to time pursuant to assignments by or to
such Lender pursuant to Section 12.04(b), or (c) otherwise modified pursuant to
the terms of this Agreement. The amount representing each Lender’s Commitment
shall at any time be the lesser of (i) such Lender’s Maximum Credit Amount and
(ii) such Lender’s Applicable Percentage of the then effective Borrowing Base.

“Commitment Fee Rate” means, for any date, the applicable rate per annum set
forth below as determined based upon the Borrowing Base Utilization Percentage
then in effect:

 

Borrowing Base Utilization Percentage

   <25%    ³25% and <50%    ³50% and <75%    ³75% and <90%    ³90%

Commitment Fee Rate

   0.50%    0.50%    0.50%    0.50%    0.50%

Each change in the Commitment Fee Rate shall apply during the period commencing
on the effective date of such change in the Borrowing Base Utilization
Percentage and ending on the date immediately preceding the effective date of
the next such change.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute and any
regulations promulgated thereunder.

“Compliance Certificate” shall have the meaning set forth in Section 8.01(c).

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and the Consolidated Subsidiaries after allowances for
taxes for such period determined on a consolidated basis in

 

5



--------------------------------------------------------------------------------

accordance with GAAP; provided that there shall be excluded from such net income
(to the extent otherwise included therein) the following: (a) the net income of
any Person in which the Borrower or any Consolidated Subsidiary has an interest
(which interest does not cause the net income of such other Person to be
consolidated with the net income of the Borrower and the Consolidated
Subsidiaries in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
other Person to the Borrower or to a Consolidated Subsidiary, as the case may
be; (b) the net income (but not loss) during such period of any Consolidated
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by that Consolidated Subsidiary is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Consolidated
Subsidiary or is otherwise restricted or prohibited, in each case determined in
accordance with GAAP; (c) the net income (or loss) of any Person acquired in a
pooling of interests transaction for any period prior to the date of such
transaction; (d) any extraordinary non-cash gains or losses during such period;
(e) non-cash gains or losses under FASB ASC Topic 815 resulting from the net
change in mark to market portfolio of commodity price risk management activities
during that period; and (f) any gains or losses attributable to writeups or
writedowns of assets, including ceiling test writedowns.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person. “Controlling” and
“Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, any Issuing Bank or any other
Lender.

“Daily LIBOR Rate” means, for any day, the rate per annum determined by the
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage on such day. Notwithstanding the
foregoing, if the Daily LIBOR Rate as determined above would be less than zero
(0.00), such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services that are
more than ninety (90) days past the date of invoice other than those which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (d) all obligations of
such Person under Capital Leases; (e) all obligations of such Person under
Synthetic Leases; (f) all Debt (as defined in the other clauses of this
definition) of others secured by (or for which the holder of such Debt has an
existing right, contingent or otherwise, to be secured by) a Lien on any
Property of such Person, whether or not such Debt is assumed by such Person;
(g) all Debt (as defined in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the Debt (howsoever such assurance shall be made) to the extent
of the lesser of the amount of such Debt and the maximum stated amount of

 

6



--------------------------------------------------------------------------------

such guarantee or assurance against loss; (h) all obligations or undertakings of
such Person to maintain or cause to be maintained the financial position or
covenants of others or to purchase the Debt or Property of others;
(i) obligations to deliver commodities, goods or services, including
Hydrocarbons, in consideration of one or more advance payments, made more than
one month in advance of the month in which the commodities, goods or services
are to be delivered other than (i) Swap Agreements and (ii) gas balancing
arrangements in the ordinary course of business; (j) any Debt of a partnership
for which such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability; (k) the
obligation of such Person in respect of Disqualified Capital Stock; and (l) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP. Debt shall not include liabilities resulting from
endorsements of instruments for collection in the ordinary course of business.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means, subject to Section 4.05(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, or
any other Lender any other amount required to be paid by it hereunder (including
in respect of its participation in Letters of Credit) within two Business Days
of the date when due, (b) has notified the Borrower, the Administrative Agent or
any Issuing Bank in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made

 

7



--------------------------------------------------------------------------------

with such Lender. Any determination by the Administrative Agent that a Lender is
a Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 4.05(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Bank, and each
Lender.

“Deficiency Notification Date” has the meaning assigned to such term in
Section 3.04(c)(ii).

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia
other than (i) a Subsidiary substantially all of the assets of which consist of
Equity Interests in a Foreign Subsidiary and (ii) a Subsidiary of a Foreign
Subsidiary.

“EBITDAX” means, for any period, (a) the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: (i) interest, (ii) income and franchise
taxes (including Texas margin or gross receipts taxes), (iii) depreciation,
depletion, amortization, abandonment and exploration expenses, accretion and
impairment of Oil and Gas Properties, (iv) the actual transaction costs,
expenses, fees and charges incurred with respect to any acquisition of Property,
in an aggregate amount with respect to this clause (iv) not to exceed 5% of the
total EBITDAX for such period, (v) one-time costs incurred in connection with
the Business Combination Transaction and (vi) other similar noncash charges
(including expenses relating to stock based compensation, hedging, ceiling test
impairments, etc. and other non-cash charges resulting from the requirements of
ASC 410, 718 and 815) minus (b) all noncash income added to Consolidated Net
Income. For the avoidance of doubt, EBITDAX shall not include any unrealized
mark-to-market hedging gains or losses. For the purposes of calculating EBITDAX
for any period for any determination of the financial ratio contained in
Section 9.01(a), if at any time during such period the Borrower or any
Subsidiary shall have made any Material Disposition or Material Acquisition,
EBITDAX for such period shall be calculated after giving pro forma effect
thereto as if such Material Disposition or Material Acquisition had occurred on
the first day of such period; provided that the calculations of such pro forma
adjustments are acceptable to the Administrative Agent in its reasonable
discretion.

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

8



--------------------------------------------------------------------------------

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health and safety (insofar as either may be affected by a Release of,
or exposure to, Hazardous Materials) the environment, the preservation or
reclamation of natural resources, or the management, Release or threatened
Release of any Hazardous Materials, in effect in any and all jurisdictions in
which the Borrower or any Subsidiary is conducting, or at any time has
conducted, business, or where any Property of the Borrower or any Subsidiary is
located, including, the Oil Pollution Act of 1990, as amended, the Clean Air
Act, as amended, the Comprehensive Environmental, Response, Compensation, and
Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, the Natural Gas
Pipeline Safety Act of 1968, as amended, the Hazardous Liquid Pipeline Safety
Act of 1979, as amended, and other environmental conservation or protection
Governmental Requirements.

“Environmental Permit” means any permit, registration, license, notice,
approval, consent, exemption, variance, or other authorization required under or
issued pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with any Loan Party would be deemed to be a “single employer”
within the meaning of Section 4001(b)(1) of ERISA or subsections (b), (c), (m)
or (o) of Section 414 of the Code.

“ERISA Event” means (a) a Reportable Event with respect to any Plan, (b) the
withdrawal of the Borrower or any of its Subsidiaries or ERISA Affiliates from a
Plan during a plan year in which it was a “substantial employer” (as defined in
Section 4001(a)(2) of ERISA), (c) the filing of a notice of intent to terminate
a Plan or the treatment of an amendment to such a Plan as a termination under
Section 4041(c) of ERISA, (d) the institution by the PBGC of proceedings to
terminate a Plan under Section 4042 of ERISA, (e) any event or condition
(i) that provides a basis under Section 4042(a)(1), (2), or (3) of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or
(ii) that may result in termination of a Multiemployer Plan pursuant to
Section 4041A of ERISA, or (f) the incurrence by the Borrower or any of its
Subsidiaries or ERISA Affiliates of any liability with respect to the partial or
complete withdrawal within the meaning of Sections 4203 and 4205 of ERISA, of
the Borrower, any of its Subsidiaries or ERISA Affiliates from a Multiemployer
Plan.

 

9



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means:

(a)    Liens for Taxes, assessments or other governmental charges or levies
which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

(b)    Liens in connection with workers’ compensation, unemployment insurance or
other social security, old age pension or public liability obligations which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;

(c)    statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens arising by operation of law or otherwise in the
ordinary course of business or incident to the exploration, development,
operation and maintenance of Oil and Gas Properties each of which is in respect
of obligations that are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP;

(d)    contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the Property covered by such Lien for the
purposes for which such Property is held by any Loan Party or materially impair
the value of such Property subject thereto;

(e)    Liens arising solely by virtue of any statutory or common law provision
or customary deposit account terms relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that no such
deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
any Loan Party to provide collateral to the depository institution (other than
pursuant to the Loan Documents);

(f)    zoning and land use requirements, easements, restrictions, servitudes,
permits, conditions, covenants, exceptions or reservations in any Property of
any Loan Party for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or

 

10



--------------------------------------------------------------------------------

common use of real estate, rights of way, facilities and equipment, that do not
secure any monetary obligations and which in the aggregate do not materially
impair the use of such Property for the purposes of which such Property is held
by any Loan Party or materially impair the value of such Property subject
thereto;

(g)    Liens on cash or securities pledged to secure performance of tenders,
surety and appeal bonds, government contracts, performance and return of money
bonds, bids, trade contracts, asset sale agreements, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business and not in connection with the
borrowing of money;

(h)    judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced;

(i)    royalties, overriding royalties, reversionary interests, production
payments and similar lease burdens which (i) are customarily granted in the
ordinary course of business in the oil and gas industry, (ii) are deducted in
the calculation of discounted present value in the most recent Reserve Reports
delivered to Administrative Agent hereunder and (iii) with respect to each Oil
and Gas Property, do not operate to reduce any Loan Party’s net revenue interest
in production for such Oil and Gas Property (if any) below such interests
reflected in the most recent Reserve Report or increase the working interest for
such Oil and Gas Property (if any) as reflected or warranted in the most recent
Reserve Report without a corresponding increase in the corresponding net revenue
interest;

(j)    Liens to secure plugging and abandonment obligations;

(k)    Liens arising from precautionary UCC financing statement filings
regarding operating leases entered into in the ordinary course of business
covering only the Property under such lease; and

(l)    Liens disclosed on Schedule 1.1 and renewals, refinancings and extensions
thereof on substantially the same or better terms as in effect on the Effective
Date and otherwise in compliance with this Agreement.

provided, further, that Liens described in clauses (a) through (d) shall remain
“Excepted Liens” only for so long as no action to enforce such Lien has been
commenced, and no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

“Excluded Swap Obligation” means any obligation of any Guarantor to pay or
perform under any Swap Agreement, if, and to the extent that, all or a portion
of the guarantee by such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Agreement (or any guarantee thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation, or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) or any other applicable Governmental
Requirement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) Taxes imposed on or

 

11



--------------------------------------------------------------------------------

measured by net income (however denominated), state franchise Taxes, and branch
profits Taxes, in each case, (i) by the United States of America (or any
political subdivision thereof) or such other jurisdiction (or any political
subdivision thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes imposed on
amounts payable to or for the account of such Lender with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
(other than pursuant to an assignment request by the Borrower under
Section 5.05) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 5.03, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to any such recipient’s failure to comply
with Section 5.03(g), and (d) any United States federal withholding Tax that is
imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement by and among
Tema, the guarantors party thereto, PNC Bank, as Administrative Agent, and the
lenders from time to time party thereto, dated as of December 28, 2012, as it
has been amended from time to time.

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code, and any fiscal or regulatory legislation, rules
or practices adopted pursuant to such intergovernmental agreement, treaty or
convention among Governmental Authorities entered into in connection with the
implementation of the foregoing.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate shall be less than zero, such rate shall be deemed to be zero for purposes
of this Agreement.

“Financial Officer” means, for any Person, the chief executive officer, chief
financial officer, principal accounting officer, treasurer or controller of such
Person. Unless otherwise specified, all references herein to a Financial Officer
means a Financial Officer of the Borrower.

“fiscal quarter” means each fiscal quarter ending on the last day of each March,
June, September and December.

“fiscal year” means each fiscal year of the Borrower and its Subsidiaries for
accounting and tax purposes, ending on December 31 of each year.

“Flood Insurance Regulations” means (a) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (b) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto, (c) the National Flood Insurance Reform Act of 1994 (amending
42 USC § 4001, et seq.), as the same may be amended or recodified from time to
time, (d) the Flood Insurance Reform Act of 2004, and (e) the Biggert-Waters
Flood Reform Act of 2012, and any regulations promulgated thereunder.

 

12



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s LC Exposure other than LC
Exposure as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, of any
Governmental Authority.

“Guarantors” means each Loan Party that guarantees the Secured Obligations
pursuant to Section 8.14(b).

“Guaranty Agreement” means an agreement executed by the Guarantors in the form
and substance acceptable to Administrative Agent, unconditionally guaranteeing
on a joint and several basis, payment of the Secured Obligations, as the same
may be amended, modified or supplemented from time to time.

“Hazardous Material” means any substance regulated or as to which liability
might arise under any applicable Environmental Law including: (a) any chemical,
compound, material, product, byproduct, substance or waste defined as or
included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste
(including drilling fluids and any produced water), crude oil, and any
components, fractions, or derivatives thereof; and (c) radioactive materials,
explosives, asbestos or asbestos containing materials, polychlorinated
biphenyls, radon, infectious materials or medical wastes.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Notes or on other
Secured Obligations under laws applicable to such Lender which are presently in
effect or, to the extent allowed by law, under such applicable laws which may
hereafter be in effect and which allow a higher maximum nonusurious interest
rate than applicable laws allow as of the date hereof.

 

13



--------------------------------------------------------------------------------

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
Unless otherwise indicated herein, each reference to the term “Hydrocarbon
Interests” shall mean Hydrocarbon Interests of the Borrower or any other Loan
Party, as the context may require.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
constituents, elements or compounds thereof and all products refined or
separated therefrom.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Information” has the meaning assigned to such term in Section 12.11.

“Initial Reserve Report” means, collectively, the report of Ryder Scott Company
Petroleum Consultants, L.P. with respect to the Oil and Gas Properties of the
Loan Parties dated as of December 31, 2016.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any Base Rate Loan, the last
day of each March, June, September and December and (b) with respect to any
LIBOR Rate Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a LIBOR Rate Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.

“Interest Period” means with respect to any LIBOR Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, with the consent of each applicable Lender, nine or twelve
months), as the Borrower may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (b) any Interest Period
pertaining to a LIBOR Rate Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (c) no
Interest Period may have a term which would extend beyond the Maturity Date. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned such term in Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

 

14



--------------------------------------------------------------------------------

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such short sale); (b) the making of any deposit with,
or advance, loan or capital contribution to, assumption of Debt of, purchase or
other acquisition of any other Debt of or equity participation or interest in,
or other extension of credit to, any other Person (including the purchase of
Property from another Person subject to an understanding or agreement,
contingent or otherwise, to resell such Property to such Person, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of goods or services sold by such
Person in the ordinary course of business); (c) the purchase or acquisition (in
one or a series of transactions) of Property of another Person that constitutes
a business unit or any agreement to make any such acquisition; or (d) the
entering into of any guarantee of, or other contingent obligation (including the
deposit of any Equity Interests to be sold) with respect to, Debt or other
liability of any other Person and (without duplication) any amount committed to
be advanced, lent or extended to such Person.

“Issuing Bank” means (a) PNC Bank and (b) and each Lender approved by the
Administrative Agent and reasonably satisfactory to, or requested by, the
Borrower that agrees to act as an issuer of Letters of Credit hereunder, in each
case, in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.08(i). Any Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by its Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“January 1 Reserve Report” has the meaning assigned to such term in
Section 8.12(a).

“KLRE” means KLR Energy Acquisition Corp., a Delaware corporation to be known as
Rosehill Resources Inc. following the Business Combination Transaction.

“Law” means any law(s) (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, issued guidance, release, ruling, order,
executive order, injunction, writ, decree, bond, judgment, authorization or
approval, lien or award of or any settlement arrangement, by agreement, consent
or otherwise, with any Governmental Authority, foreign or domestic.

“LC Commitment” at any time means the greater of (a) ten million dollars
($10,000,000.00) and (b) 10% of the Borrowing Base then in effect.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time of determination, the sum of (a) the aggregate
amount available to be drawn of all outstanding Letters of Credit at such time
(if any Letter of Credit shall increase in amount automatically in the future,
such aggregate amount available to be drawn shall currently give effect to any
such future increase) plus (b) the aggregate amount of all LC Disbursements that
have not yet been reimbursed by or on behalf of the Borrower at such time. The
LC Exposure of any Lender at any time shall be its Applicable Percentage of the
total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I and any Person that shall have
become a party hereto pursuant to an Assignment and Assumption or other
documentation contemplated hereby, other than any such Person that ceases to be
a party hereto pursuant to an Assignment and Assumption or other documentation
contemplated hereby. Unless the context otherwise requires, the term “Lenders”
includes the Issuing Banks.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

15



--------------------------------------------------------------------------------

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with an Issuing Bank
relating to any Letter of Credit.

“LIBOR Rate” means, with respect to the Loans comprising any Borrowing to which
the LIBOR Rate option applies for any Interest Period, the interest rate per
annum determined by the Administrative Agent by dividing (the resulting quotient
rounded upwards, if necessary, to the nearest 1/100th of 1% per annum) (i) the
rate which appears on the Bloomberg Page BBAM1 (or on such other substitute
Bloomberg page that displays rates at which US dollar deposits are offered by
leading banks in the London interbank deposit market), or the rate which is
quoted by another source selected by the Administrative Agent as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market
(for purposes of this definition, an “Alternate Source”), at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period as the London interbank offered rate for U.S. Dollars for an
amount comparable to such Borrowing and having a borrowing date and a maturity
comparable to such Interest Period (or if there shall at any time, for any
reason, no longer exist a Bloomberg Page BBAM1 (or any substitute page) or any
Alternate Source, a comparable replacement rate determined by the Administrative
Agent at such time (which determination shall be conclusive absent manifest
error)), by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.
Notwithstanding the foregoing, if the LIBOR Rate as determined under any method
above would be less than zero (0.00), such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.

The LIBOR Rate shall be adjusted with respect to any LIBOR Rate Borrowing or
LIBOR Rate Loan that is outstanding on the effective date of any change in the
LIBOR Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the LIBOR Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.

“LIBOR Rate Borrowing” refers to the Loans comprising a Borrowing bearing
interest at a rate determined by reference to the LIBOR Rate.

“LIBOR Rate Loan” refers to a Loan bearing interest at a rate determined by
reference to the LIBOR Rate.

“LIBOR Reserve Percentage” shall mean as of any day the maximum percentage in
effect on such day, as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as “Eurocurrency
Liabilities”).

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations that
burden Property to the extent they secure an obligation owed to a Person other
than the owner of the Property. For the purposes of this Agreement, the Loan
Parties shall be deemed to be the owner of any Property which they have acquired
or hold subject to a conditional sale agreement, or leases under a financing
lease or other arrangement pursuant to which title to the Property has been
retained by or vested in some other Person in a transaction intended to create a
financing.

 

16



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Security Instruments and any other
agreement entered into, now or in the future, in connection with this Agreement.

“Loan Party” means the Borrower and each Guarantor.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)); provided that the Maximum Credit Amounts of the Loans
and participations interests in Letters of Credit of the Defaulting Lenders (if
any) shall be excluded from the determination of Majority Lenders.

“Material Acquisition” means, at any time, any acquisition of Property or series
of related acquisitions of Property (including by way of merger or
consolidation) that involves the payment of consideration by the Borrower and
its Subsidiaries in excess of 5% of the then-existing Borrowing Base.

“Material Adverse Effect” means any event, development or circumstance that has
had or could reasonably be expected to have a material adverse effect on (a) the
business, operations, Property, assets, liabilities (actual or contingent) or
financial condition of the Borrower and the other Loan Parties taken as a whole,
(b) the ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is a party, (c) the validity or
enforceability of any Loan Document, or (d) the rights and remedies of or
benefits available to the Administrative Agent, any other Agent, any Issuing
Bank or any Lender under any Loan Document.

“Material Disposition” means, at any time, any disposition of Property or series
of related dispositions of Properties that yields gross proceeds to the Borrower
or any of its Subsidiaries in excess of 5% of the then-existing Borrowing Base.

“Material Indebtedness” means Debt (other than the Loans and Letters of Credit),
or obligations in respect of one or more Swap Agreements, of any one or more of
any Loan Party in an aggregate principal amount exceeding $1,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Loan Party in respect of any Swap Agreement at any time shall
be the Swap Termination Value.

“Maturity Date” means April 27, 2022.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06 or (b) modified from time to time pursuant to any assignment
permitted by Section 12.04(b). As of the Effective Date, the aggregate Maximum
Credit Amounts of the Lenders are $250,000,000.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit issued and outstanding at such time and (ii) if the Borrower agrees to
deliver Cash Collateral consisting of Property other than cash or deposit
account balances, an amount determined by the relevant Issuing Bank in its sole
discretion.

 

17



--------------------------------------------------------------------------------

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Parties for the benefit of the Secured Parties as security for the
Secured Obligations, together with any assumptions or assignments of the
obligations thereunder by any Loan Party, and “Mortgages” shall mean all of such
Mortgages collectively.

“Mortgaged Property” means any Property owned by any Loan Party which is subject
to the Liens existing and to exist under the terms of the Security Instruments.

“Multiemployer Plan” means a multiemployer plan, as defined in Section 3(37) or
4001(a)(3) of ERISA, that is subject to Title IV of ERISA and to which the
Borrower, a Subsidiary or an ERISA Affiliate is making or accruing an obligation
to make contributions or was obligated to make contributions within the last six
(6) years.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

“Non-U.S. Lender” means a Lender, with respect to the Borrower, that is not a
U.S. Person.

“Notes” means the promissory notes, if any, of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the Properties now
or hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization agreements, pooling agreements and declarations
of pooled units and the units created thereby (including all units created under
orders, regulations and rules of any Governmental Authority) which may affect
all or any portion of the Hydrocarbon Interests; (d) all operating agreements,
contracts and other agreements, including production sharing contracts and
agreements, which relate to any of the Hydrocarbon Interests or the production,
sale, transportation, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e) all Hydrocarbons in and under
and which may be produced and saved or attributable to the Hydrocarbon
Interests, including all oil in tanks, and all rents, issues, profits, proceeds,
products, revenues and other incomes from or attributable to the Hydrocarbon
Interests; (f) all tenements, hereditaments, appurtenances and Properties in any
manner appertaining, belonging, affixed or incidental to the Hydrocarbon
Interests and (g) all Properties, rights, titles, interests and estates
described or referred to above, including any and all Property, real or
personal, now owned or hereafter acquired and situated upon, used, held for use
or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Property (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, gas processing
plants and pipeline systems and any related infrastructure to any thereof, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires,

 

18



--------------------------------------------------------------------------------

towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing; provided that the Oil and Gas
Properties shall not include any “building” or “mobile home” (each as defined in
Regulation H as promulgated by the Federal Reserve Board under the Flood
Insurance Regulations). Unless otherwise indicated herein, each reference to the
term “Oil and Gas Properties” means Oil and Gas Properties of the Borrower or
any other Loan Party, as the context may require.

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to such corporation’s
jurisdiction); (b) with respect to any limited liability company, the
certificate or articles of formation or organization and operating agreement;
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means with respect to any Credit Party, Taxes imposed
as a result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan, Letter of Credit or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.05).

“Participant” has the meaning assigned to such term in Section 12.04(c).

“Participant Register” has the meaning assigned to such term in
Section 12.04(c).

“Patriot Act” has the meaning assigned to such term in Section 12.16.

“PBGC” means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.

“Permitted Equity Acquisition” means any acquisition by Borrower or any
Guarantor of any Equity Interests of another Person which satisfies and/or is
conducted in accordance with the following requirements:

(a)    such acquisition is approved by the Administrative Agent;

(b)    such acquisition is of a business or Person that owns Oil and Gas
Properties;

(c)    the business or Person so acquired shall (x) become a wholly-owned direct
Subsidiary of Borrower or of a Guarantor and Borrower or the applicable
Guarantor shall cause such acquired business or Person to comply with
Section 8.14 hereof or (y) provided that the Loan Parties continue to comply
with Section 8.03 hereof, be merged with and into Borrower or such a Guarantor
(and, in the case of Borrower, with Borrower being the surviving entity); and

 

19



--------------------------------------------------------------------------------

(d)    after giving effect to such acquisition (including the request of any
Loans associated therewith), the Borrower is in pro forma compliance with the
Agreement.

“Permitted Holders” means KLRE and Tema.

“Permitted Tax Distribution” means, with respect to any taxable period during
which the Borrower is a pass-through entity for United States federal income tax
purposes (including, for the avoidance of doubt, a disregarded entity not
treated as separate from its owner) Restricted Payments to holders of equity in
the Borrower, made on a pro rata basis in accordance with the number of common
units in the Borrower owned by each such holder, in an aggregate amount such
that each such equity holder receives an amount of Restricted Payments necessary
to enable such equity holder (and its direct and indirect owners) to pay its
U.S. federal, state and/or local and non-U.S. income taxes (as applicable)
attributable to its direct or indirect ownership of the Borrower with respect to
such taxable period (assuming that each such equity holder (or its direct and
indirect owners) is subject to tax at the highest combined marginal U.S.
federal, state, and/or local income tax rate applicable to any such equity
holder (or its direct and indirect owners) for such taxable period (including
any tax rate imposed on “net investment income” by Section 1411 of the Code and
excluding the deductibility of state and local income taxes for U.S. federal
income tax purposes), and taking into account the alternative minimum tax, any
cumulative net taxable loss of the Borrower for prior taxable periods to the
extent such loss is of a character that would allow such loss to be available to
such equity holders (or their direct and indirect owners) to reduce such
attributable taxes of such equity holders (or their direct and indirect owners)
in the current taxable period (taking into account any limitations on the
utilization of such loss by such equity holders to reduce such attributable
taxes and assuming such loss had not already been utilized) and the character
(e.g., long-term or short-term capital gain or ordinary or exempt) of the
applicable income) provided, that if the sum of the amount of U.S. federal,
state and local and non-U.S. tax liabilities of KLRE for such taxable period and
the amount of KLRE’s obligations under the Tax Receivable Agreement relating to
such taxable period exceeds the amount of Permitted Tax Distributions payable to
KLRE calculated as set forth above, then the equity holders shall be entitled to
receive additional Restricted Payments (each, an “Excess Tax Distribution”),
made on a pro rata basis in accordance with the number of common units in the
Borrower owned by each such holder, in an aggregate amount such that KLRE
receives an additional amount of Restricted Payments equal to such excess..

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Petroleum Industry Standards” means the Definitions for Oil and Gas Reserves
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA that is subject to Title IV of ERISA but excluding any Multiemployer Plan,
which (a) is currently or hereafter sponsored, maintained or contributed to by
the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time during
the six calendar years preceding the date hereof, sponsored, maintained or
contributed to by the Borrower or a Subsidiary or an ERISA Affiliate.

“PNC Bank” has the meaning assigned to such term in the preamble hereto.

 

20



--------------------------------------------------------------------------------

“Prime Rate” means the interest rate per annum announced from time to time by
the Administrative Agent at its Principal Office as its then prime rate, which
rate may not be the lowest or most favorable rate then being charged commercial
borrowers or others by the Administrative Agent. Any change in the Prime Rate
shall take effect at the opening of business on the day such change is
announced.

“Principal Office” means the main banking office of the Administrative Agent in
Pittsburgh, Pennsylvania.

“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(c) of the Code.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including cash, securities,
accounts and contract rights.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

“Proved Reserves” means oil and gas reserves that, in accordance with Petroleum
Industry Standards, are classified as both “Proved Reserves” and one of the
following: (a) “Developed Producing Reserves”, (b) “Developed Non-Producing
Reserves” or (c) “Undeveloped Reserves.”

“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the rate at which U.S. dollar
deposits are offered by leading banks in the London interbank deposit market for
a one month period as published in another publication selected by the
Administrative Agent).

“Purchase Money Security Interest” shall mean Liens upon tangible personal
property securing loans to any Loan Party or Subsidiary of a Loan Party or
deferred payments by such Loan Party or Subsidiary for the purchase of such
tangible personal property.

“PV-9” means, on any date of determination, with respect to any Proved Reserves
expected to be produced from any Borrowing Base Properties, the net present
value, discounted at 9% per annum, of the future net revenues expected to accrue
to the Borrower’s and the Loan Parties’ collective interests in such Proved
Reserves during the remaining expected economic lives of such reserves,
calculated in accordance with the most recent bank price deck provided to the
Borrower by the Administrative Agent.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guaranty agreement or the grant of the relevant Lien becomes effective or such
other Person as constitutes an “eligible contract participant” under the
Commodity Exchange Act or any regulations promulgated thereunder.

“RCRA” has the meaning assigned to such term within the definition of
“Environmental Laws.”

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.

 

21



--------------------------------------------------------------------------------

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping, or disposing.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
and the regulations issued thereunder with respect to a Plan other than a
Reportable Event as to which the provision of 30 days’ notice to the PBGC has
been waived.

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)); provided that the
Maximum Credit Amounts of the Loans and participation interests in Letters of
Credit of the Defaulting Lenders (if any) shall be excluded from the
determination of Required Lenders.

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Administrative Agent, setting forth, as of the dates set forth in
Section 8.12(a) (or such other date in the event of an Interim Redetermination),
the Proved Reserves attributable to the Oil and Gas Properties of the Borrower
and the other Loan Parties located in the United States of America, together
with a projection of the rate of production and future net income, taxes,
operating expenses and capital expenditures with respect thereto as of such
date, based upon economic assumptions consistent with the Administrative Agent’s
lending requirements at the time.

“Reserve Report Certificate” has the meaning set forth in Section 8.12(c).

“Responsible Officer” means, as to any Person, the chief executive officer, the
president or any Financial Officer of such Person. Unless otherwise specified,
all references to a Responsible Officer herein shall mean a Responsible Officer
of the Borrower.

“Restricted Payment” means any dividend or other distribution or return of
capital (whether in cash, securities or other Property) with respect to any
Equity Interests in any Person, or any payment (whether in cash, securities or
other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, conversion, cancellation or
termination of any such Equity Interests.

 

22



--------------------------------------------------------------------------------

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date, Crimea,
Cuba, Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Cash Management Agreement” means an agreement related to Cash
Management Services between (x) any Loan Party and (y) a Secured Cash Management
Provider.

“Secured Cash Management Provider” means, with respect to any agreement related
to Cash Management Services, a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent who is the
counterparty to any such agreement related to Cash Management Services.

“Secured Obligations” means any and all amounts owing or to be owing by any Loan
Party (x) to the Administrative Agent, any Issuing Bank or any Lender under any
Loan Document, (y) to any Secured Swap Provider under any Secured Swap Agreement
or Secured Cash Management Provider under any Secured Cash Management Agreement
and (z) all renewals, extensions and/or rearrangements of any of the foregoing,
in each case, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising (including interest accruing after the maturity of the Loans
and LC Disbursements and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding, relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding); provided that solely with
respect to any Guarantor that is not an “eligible contract participant” under
the Commodity Exchange Act, Excluded Swap Obligations of such Guarantor shall in
any event be excluded from “Secured Obligations” owing by such Guarantor.

“Secured Parties” means, collectively, the Administrative Agent, each Lender,
each Issuing Bank, each Secured Cash Management Provider, each Secured Swap
Provider, each Indemnitee, each other Agent, and any other Person owed Secured
Obligations and “Secured Party” means any of them individually.

 

23



--------------------------------------------------------------------------------

“Secured Swap Agreement” means a Swap Agreement between (x) any Loan Party and
(y) a Secured Swap Provider.

“Secured Swap Provider” means, with respect to any Swap Agreement, (a) a Lender
or an Affiliate of a Lender who is the counterparty to any such Swap Agreement
with a Loan Party and (b) any Person who was a Lender or an Affiliate of a
Lender at time when such Person entered into any such Swap Agreement who is a
counterparty to any such Swap Agreement with a Loan Party.

“Securities Act” means the Securities Act of 1933.

“Security Instruments” means the Guaranty Agreement, Mortgages and any security
agreements, deeds of trust and other agreements, instruments or certificates
described or referred to in Exhibit F, and any and all other agreements,
instruments, consents or certificates now or hereafter executed and delivered by
the Borrower, the other Loan Parties or any other Person (other than Swap
Agreements with Secured Swap Providers or participation or similar agreements
between any Lender and any other lender or creditor with respect to any Secured
Obligations pursuant to this Agreement) in connection with, or as security for
the payment or performance of the Secured Obligations, the Notes, this
Agreement, or reimbursement obligations under the Letters of Credit, as such
agreements may be amended, modified, supplemented or restated from time to time.

“Senior Unsecured Notes” means unsecured senior, senior subordinated or
subordinated Debt consisting of notes or bonds issued by the Borrower or a
Guarantor, provided that (a) the principal amount of such Debt shall not exceed
in the aggregate, at any time such Debt is incurred (without duplication and
taking into account all concurrent payments or redemptions of Senior Unsecured
Notes with the proceeds of other Senior Unsecured Notes), an amount equal to the
greater of (i) $250,000,000 and (ii) the product of 1.5 multiplied by the
Borrowing Base then in effect (prior to giving effect to any reduction of the
Borrowing Base under Section 2.07(e) for such issuance), (b) no Default or Event
of Default has occurred and is continuing under this Agreement or would result
from such incurrence of Debt, (c) the maturity date of such Debt shall not occur
before one hundred eighty (180) days after the Maturity Date, (d) there shall be
no scheduled principal amortization, prepayments, redemptions, defeasance,
tender, sinking fund or repurchase obligations prior to the Maturity Date, and
(e) the covenants, events of default, guarantees and other terms of such Debt,
taken as a whole, are not more restrictive on the Borrower and its Subsidiaries
than the terms of this Agreement (as in effect at the time of such issuance or
incurrence); provided that a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent at least five Business Days prior
to the incurrence or issuance of such Debt, together with a reasonably detailed
description of the material terms and conditions of such Debt or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirements shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirements unless the Administrative Agent notifies the Borrower within such
five Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees).

“Senior Unsecured Notes Documents” means, with respect to any Senior Unsecured
Notes, each indenture or other agreement pursuant to which such Senior Unsecured
Notes is issued or incurred, and any notes, certificates, security agreement,
mortgage or other documents made or delivered by the Borrower or any Subsidiary
in connection with such Senior Unsecured Notes, as the same may be amended,
modified or supplemented in accordance with Section 9.21.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a

 

24



--------------------------------------------------------------------------------

decimal established by the Board to which the Administrative Agent is subject,
with respect to the LIBOR Rate, for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a direct or indirect Subsidiary or Subsidiaries of the Borrower.

“Swap Agreement” means any agreement with respect to any swap, cap, collar,
forward, future or derivative transaction or option or similar agreement,
whether exchange traded, “over-the-counter” or otherwise, involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions (including any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act); provided that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of any Loan Party shall be a Swap
Agreement.

“Swap Liquidation” means any Swap Agreement, which has been given value in the
then effective Borrowing Base, is sold, assigned, novated, liquidated, unwound
or terminated.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

25



--------------------------------------------------------------------------------

“Tax Receivable Agreement” means that certain Tax Receivable Agreement dated as
of April 27, 2017 by and among KLRE, Tema and its successors and permitted
assigns, as the “TRA Holders,” and Tema or such other Person designated as the
agent under such agreement as the “Agent”.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Tema” means Tema Oil and Gas Company, a Maryland corporation or its Affiliates.

“Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.

“Total Funded Debt” means, at any date, all Debt of the Borrower and its
Consolidated Subsidiaries on a consolidated basis, excluding (a) all Debt of
others secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person and (b) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment.

“Transactions” means, with respect to (a) the Borrower, the execution, delivery
and performance by the Borrower of this Agreement, each other Loan Document to
which it is a party, the borrowing of Loans, the use of the proceeds thereof and
the issuance of Letters of Credit hereunder, the Borrower’s grant of the
security interests and provision of collateral under the Security Instruments,
and Borrower’s grant of Liens on Mortgaged Properties (if applicable) and other
Properties pursuant to the Security Instruments, (b) each other Loan Party, the
execution, delivery and performance by such Loan Party of each Loan Document to
which it is a party, the guaranteeing of the Secured Obligations and the other
obligations under the Guaranty Agreement by such Loan Party and such Loan
Party’s grant of the security interests and provision of collateral under the
Security Instruments, and the grant of Liens by such Guarantor on Mortgaged
Properties (if applicable) and other Properties pursuant to the Security
Instruments, and (c) the Business Combination Transaction.

“Type” when used in reference to any Loan or Borrowing, refers to the rate of
interest on such Loan, or on the Loans comprising such Borrowing, determined by
reference to either the Base Rate or the LIBOR Rate.

“U.S. Person” means a Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.03(g)(ii)(B)(3).

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower, the
Guarantors and/or one or more of the Wholly-Owned Subsidiaries.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

26



--------------------------------------------------------------------------------

Section 1.03    Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “LIBOR Rate Loan” or a “LIBOR Rate Borrowing”).

Section 1.04    Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, and the word “or” is not exclusive. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented, restated or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” and “until” means “to but excluding” and the word
“through” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

Section 1.05    Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the initial financial statements delivered under Section 8.01, except for
changes in which the Borrower’s independent certified public accountants concur
and which are disclosed to the Administrative Agent on the next date on which
financial statements are required to be delivered to the Lenders pursuant to
Section 8.01(a); provided that, unless the Borrower and the Majority Lenders
shall otherwise agree in writing, no such change shall modify or affect the
manner in which compliance with the covenants contained herein is computed such
that all such computations shall be conducted utilizing financial information
presented consistently with prior periods. Notwithstanding anything in this
Agreement or any other Loan Document to the contrary, (a) for the purposes of
calculating compliance with any covenant in this Agreement or any other Loan
Document, no effect shall be given to any change in GAAP arising out of a change
described in the Proposed Accounting Standards Update to Leases (Topic 840)
dated August 17, 2010 or a substantially similar pronouncement and (b) if the
Borrower notifies the Administrative Agent in writing that the Borrower wishes
to amend any financial covenant in Section 9.01, any related definition to
eliminate the effect of any change in GAAP occurring after the Effective Date on
the operation of such financial covenants (or if the Administrative Agent
notifies the Borrower in writing that the Majority Lenders wish to amend any
financial covenant in Section 9.01, any related definition to eliminate the
effect of any such change in GAAP), then the Administrative Agent and the
Borrower shall negotiate in good faith to amend such ratios or requirements to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Majority Lenders); provided that, until so amended, the Loan
Parties’ compliance with such covenants shall be determined on the basis of GAAP
in effect immediately before the relevant change in GAAP became effective, until
either such notice is withdrawn or such covenants or definitions

 

27



--------------------------------------------------------------------------------

are amended in a manner satisfactory to the Borrower and the Majority Lenders,
and the Loan Parties shall provide to the Administrative Agent, when they
deliver their financial statements pursuant to under Sections 8.01(a) and (b) of
this Agreement, such reconciliation statements as shall be reasonably requested
by the Administrative Agent.

Section 1.06    Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment (other than as described in the definition of Interest Period) or
performance shall extend to the immediately succeeding Business Day.

ARTICLE II

THE CREDITS

Section 2.01    Commitments. Subject to the terms and conditions set forth
herein and relying upon the representations and warranties herein set forth,
each Lender severally agrees to make Loans to the Borrower during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the total Revolving Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, repay and reborrow the Loans.

Section 2.02    Loans and Borrowings.

(a)    Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

(b)    Types of Loans. Subject to Section 3.03 and Section 5.05, each Borrowing
shall be comprised entirely of Base Rate Loans or LIBOR Rate Loans as the
Borrower may request in accordance herewith. Each Lender at its option may make
any LIBOR Rate Loan by causing any domestic or foreign branch or Affiliate of
such Lender to make such Loan; provided that any exercise of such option shall
not affect the obligation of the Borrower to repay such Loan in accordance with
the terms of this Agreement.

(c)    Minimum Amounts; Limitation on Number of Borrowings. At the commencement
of each Interest Period for any LIBOR Rate Borrowing, such Borrowing shall be in
an aggregate amount that is an integral multiple of $500,000 and not less than
$1,000,000. At the time that each Base Rate Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $500,000 and not
less than $1,000,000; provided that a Base Rate Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the total Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.08(e). Borrowings of more than one Type may be
outstanding at the same time, provided that there shall not at any time be more
than a total of five (5) LIBOR Rate Borrowings outstanding. Notwithstanding any
other provision of this Agreement, the Borrower shall not be entitled to
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the Maturity Date.

(d)    Notes. If requested by a Lender, the Loans made by such Lender shall be
evidenced by a single Note of the Borrower, dated, in the case of (i) any Lender
party hereto as of the date of this Agreement, as of the date of this Agreement
or (ii) any Lender that becomes a

 

28



--------------------------------------------------------------------------------

party hereto pursuant to an Assignment and Assumption, as of the effective date
of the Assignment and Assumption, payable to such Lender in a principal amount
equal to its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. Upon request from a Lender, in the event that any such Lender’s
Maximum Credit Amount increases or decreases for any reason (whether pursuant to
Section 2.06, Section 12.04(b) or otherwise), the Borrower shall deliver or
cause to be delivered on the effective date of such increase or decrease, a new
Note payable to such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase or decrease, and otherwise duly
completed. The date, amount, Type, interest rate and, if applicable, Interest
Period of each Loan made by such Lender, and all payments made on account of the
principal thereof, may be recorded by such Lender on its books for its Note,
and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender. Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.

Section 2.03    Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a LIBOR Rate Borrowing, not later than 10:00 a.m., Pittsburgh,
Pennsylvania time, three Business Days before the date of the proposed Borrowing
or (b) in the case of a Base Rate Borrowing, not later than 10:00 a.m.,
Pittsburgh, Pennsylvania time, on the date of the proposed Borrowing; provided
that no such notice shall be required for any deemed request of a Base Rate
Borrowing to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e). Each such telephonic Borrowing Request shall be irrevocable and
shall be confirmed promptly by hand delivery, fax or other electronic
communication to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B and signed by the Borrower, it being
understood that the Administrative Agent may rely on the authority of any
individual making such a telephonic request without the necessity of receipt of
such written confirmation. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

(i)    the aggregate amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    whether such Borrowing is to be a Base Rate Borrowing or a LIBOR Rate
Borrowing;

(iv)    in the case of a LIBOR Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v)    the amount of the then effective Borrowing Base, the current total
Revolving Credit Exposures (without regard to the requested Borrowing) and the
pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and

(vi)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.05.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Base Rate Borrowing. If no Interest Period is specified
with respect to any requested LIBOR Rate Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Each
Borrowing Request shall constitute a representation that the amount of the
requested Borrowing shall not cause the total Revolving Credit Exposures to
exceed the total Commitments (i.e., the lesser of the Aggregate Maximum Credit
Amounts and the then effective Borrowing Base).

 

29



--------------------------------------------------------------------------------

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04    Interest Elections.

(a)    Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a LIBOR Rate
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a LIBOR Rate
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b)    Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, fax or other electronic communication to
the Administrative Agent of a written Interest Election Request in substantially
the form of Exhibit C and signed by the Borrower.

(c)    Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and
Section 2.04(c)(iv) shall be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be a Base Rate Borrowing or a
LIBOR Rate Borrowing; and

(iv)    if the resulting Borrowing is a LIBOR Rate Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBOR Rate Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

30



--------------------------------------------------------------------------------

(d)    Notice to the Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e)    Effect of Failure to Deliver Timely Interest Election Request and Events
of Default on Interest Election. If the Borrower fails to deliver a timely
Interest Election Request with respect to a LIBOR Rate Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a Base Rate Borrowing. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing, (i) no
outstanding Borrowing may be converted to or continued as a LIBOR Rate Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a LIBOR Rate Borrowing shall be
ineffective) and (ii) unless repaid, each LIBOR Rate Borrowing shall be
converted to a Base Rate Borrowing at the end of the Interest Period applicable
thereto.

Section 2.05    Funding of Borrowings.

(a)    Funding by the Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 2:00 p.m., Pittsburgh, Pennsylvania time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent and designated
by the Borrower in the applicable Borrowing Request; provided that Base Rate
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.08(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank. Nothing herein shall be deemed to obligate any Lender to obtain
the funds for its Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.

(b)    Presumption of Funding by the Lenders. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to Base Rate Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.06    Termination and Reduction of Aggregate Maximum Credit Amounts.

(a)    Scheduled Termination of Commitments. Unless previously terminated, the
Commitments shall terminate on the Maturity Date. If at any time the Aggregate
Maximum Credit Amounts are terminated or reduced to zero, then the Commitments
shall terminate on the effective date of such termination or reduction.

 

31



--------------------------------------------------------------------------------

(b)    Optional Termination and Reduction of Aggregate Maximum Credit Amounts.

(i)    The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of the
Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(b), the total Revolving Credit Exposures would exceed the total
Commitments.

(ii)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Any election by the Borrower
to terminate or reduce the Aggregate Maximum Credit Amounts pursuant to a notice
delivered by the Borrower pursuant to this Section 2.06(b)(ii) may be made to be
contingent upon the consummation of a refinancing or effectiveness of other
credit facilities and such notice may otherwise be extended or revoked, in each
case, with the requirements of Section 5.02 to apply to any failure of the
contingency to occur and any such extension or revocation. Any termination or
reduction of the Aggregate Maximum Credit Amounts shall be permanent and may not
be reinstated. Each reduction of the Aggregate Maximum Credit Amounts shall be
made ratably among the Lenders in accordance with each Lender’s Applicable
Percentage.

Section 2.07    Borrowing Base.

(a)    Initial Borrowing Base. For the period from and including the Effective
Date to but excluding the first Redetermination Date, the amount of the
Borrowing Base shall be $55,000,000. Notwithstanding the foregoing, the
Borrowing Base may be subject to further adjustments from time to time pursuant
to the Borrowing Base Adjustment Provisions.

(b)    Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined on a semi-annual basis in accordance with this Section 2.07 (each
such redetermination, a “Scheduled Redetermination”). Subject to
Section 2.07(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on or about April 1st and October 1st of each year, as applicable,
commencing October 1, 2017. In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Required Lenders, by notifying the Borrower thereof, one time between any
two successive Scheduled Redeterminations, each elect to cause the Borrowing
Base to be redetermined (an “Interim Redetermination”) in accordance with this
Section 2.07.

(c)    Scheduled and Interim Procedure. Each Scheduled Redetermination and each
Interim Redetermination shall be effectuated as follows:

(i)    Upon receipt by the Administrative Agent of (A) the applicable Reserve
Report and related Reserve Report Certificate and (B) such other reports, data
and

 

32



--------------------------------------------------------------------------------

supplemental information, including, without limitation, the information
provided pursuant to Section 8.01 (as applicable) and Section 8.12, as may, from
time to time, be reasonably requested by the Administrative Agent or the
Majority Lenders (the Reserve Report, related Reserve Report Certificate and
such other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in its sole discretion, propose a new
Borrowing Base (the “Proposed Borrowing Base”) based upon any information
(including, without limitation, the status of title information with respect to
the Oil and Gas Properties as described in the Engineering Reports and the
existence of any other Debt, the Loan Parties’ other assets, liabilities, fixed
charges, cash flow, business properties, prospects, management and ownership,
hedged and unhedged exposure to price, price and production scenarios, interest
rate and operating cost changes) as the Administrative Agent deems appropriate
in its sole discretion and consistent with its oil and gas lending criteria as
it exists at the particular time. In no event shall the Proposed Borrowing Base
exceed the Aggregate Maximum Credit Amounts.

(ii)    The Administrative Agent shall notify the Borrower and the Lenders of
the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A)    in the case of a Scheduled Redetermination (1) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) in a timely and complete manner, then
on or before the fifteenth (15th) day following the date of delivery (or such
later date, within 30 days thereof, to which the Borrower and the Administrative
Agent agree) or (2) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) in a timely and complete manner, then promptly after the
Administrative Agent has received complete Engineering Reports from the Borrower
and has had a reasonable opportunity to determine the Proposed Borrowing Base in
accordance with Section 2.07(c)(i); and

(B)    in the case of an Interim Redetermination, on or about the thirtieth
(30th) day after the Administrative Agent has received the required Engineering
Reports (unless otherwise agreed by the Borrower).

(iii)    Any Proposed Borrowing Base that would (A) increase the Borrowing Base
then in effect must be approved by all Lenders (other than Defaulting Lenders)
and (B) decrease or maintain the Borrowing Base then in effect must be approved
or be deemed to have been approved by the Required Lenders, in each case, as
provided in this Section 2.07(c)(iii). Such decisions will be made by each
Lender based upon such criteria (including, without limitation, the status of
title information with respect to the Oil and Gas Properties as described in the
Engineering Reports and the existence of any other Debt, the Loan Parties’ other
assets, liabilities, fixed charges, cash flow, business properties, prospects,
management and ownership, hedged and unhedged exposure to price, price and
production scenarios, interest rate and operating cost changes) as such Lender
deems appropriate in its sole discretion and consistent with its oil and gas
lending criteria as it exists at the particular time. Upon receipt of the
Proposed Borrowing Base Notice, each Lender shall have fifteen (15) days to
agree with the Proposed Borrowing Base or disagree with the Proposed Borrowing
Base by proposing an alternate Borrowing Base. If, at the end of such fifteen
(15) day period, in the case of a Proposed Borrowing

 

33



--------------------------------------------------------------------------------

Base that would decrease or maintain the Borrowing Base then in effect, a Lender
has not communicated its approval or disapproval in writing to the
Administrative Agent, such silence shall be deemed to be an approval of such
Proposed Borrowing Base. If, at the end of such fifteen (15) day period, all of
the Lenders (other than Defaulting Lenders), in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such fifteen (15) day period, all of the Lenders (other than
Defaulting Lenders) or the Required Lenders, as applicable, have not approved or
deemed to have approved the Proposed Borrowing Base as indicated above, then the
Administrative Agent shall promptly thereafter poll the Lenders to ascertain the
highest Borrowing Base then acceptable to all of the Lenders (in the case of any
increase to the Borrowing Base) or a number of Lenders sufficient to constitute
the Required Lenders (in any other case) and such amount shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d).

(d)    Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders (other than Defaulting Lenders) or the Required Lenders, as applicable,
pursuant to Section 2.07(c)(iii), the Administrative Agent shall notify the
Borrower and the Lenders of the amount of the redetermined Borrowing Base (the
“New Borrowing Base Notice”), and such amount shall become the new Borrowing
Base, effective and applicable to the Borrower, the Administrative Agent, the
Issuing Bank and the Lenders:

(i)    in the case of a Scheduled Redetermination, (A) if the Administrative
Agent shall have received the Engineering Reports required to be delivered by
the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on or about April 1st or October 1st of each year, as applicable
(or such later time as (x) the Borrower may agree upon request of the
Administrative Agent or (y) the Majority Lenders may agree upon the request of
the Borrower), following such notice, or (B) if the Administrative Agent shall
not have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete manner,
then on the Business Day next succeeding delivery of such New Borrowing Base
Notice; and

(ii)    in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such New Borrowing Base Notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under the Borrowing Base Adjustment Provisions,
whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e)    Borrowing Base Reductions.

(i)    Upon the issuance or incurrence of any Senior Unsecured Notes in
accordance with Section 9.02(h), the Borrowing Base then in effect shall be
reduced by

 

34



--------------------------------------------------------------------------------

an amount equal to the product of 0.25 multiplied by the difference between
(A) the stated principal amount of such Senior Unsecured Notes (without regard
to any original issue discount) and (B) the amount of proceeds of such issuance
applied to repay any outstanding Senior Unsecured Notes, and the Borrowing Base
as so reduced shall become the new Borrowing Base immediately upon the date of
such issuance or incurrence, effective and applicable to the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders on such date until the
next redetermination or modification thereof hereunder.

(ii)    If the sum of (A) the Borrowing Base value of the aggregate of
dispositions of Oil and Gas Properties and Equity Interests occurring in any
period between Scheduled Redeterminations, plus (B) the Borrowing Base value of
Swap Liquidations (unless novated or assigned to a counterparty with equal or
better creditworthiness or replaced with positions or contracts of comparable
value) occurring in the same period exceeds 5% of the then effective Borrowing
Base, then the Borrowing Base shall be reduced in an amount of the Borrowing
Base value or attributed value of such dispositions and the Borrowing Base value
given to such terminated Swap Agreements as determined by the Administrative
Agent. Any redetermination of the Borrowing Base pursuant to this
Section 2.07(e) shall not be considered an Interim Redetermination requested by
Administrative Agent within the meaning of Section 2.07(b).

(iii)    The Borrowing Base may be reduced as provided in Section 8.13(c).

Section 2.08    Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any other Loan Party, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the period from the Effective Date until the
day which is five (5) Business Days prior to the end of the Availability Period;
provided that the Borrower may not request the issuance, amendment, renewal or
extension of Letters of Credit hereunder if a Borrowing Base Deficiency exists
at such time or would exist as a result thereof. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the
applicable Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or fax (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (to be received no later than 10:00 a.m.
Pittsburgh, Pennsylvania time five (5) Business Days, or such shorter period as
may be agreed to by the Issuing Bank, in advance of the requested date of
issuance, amendment, renewal or extension) a notice:

(i)    requesting the issuance of a Letter of Credit or identifying the Letter
of Credit to be amended, renewed or extended;

 

35



--------------------------------------------------------------------------------

(ii)    specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii)    specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv)    specifying the amount of such Letter of Credit;

(v)    specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi)    specifying the amount of the then effective Borrowing Base and whether a
Borrowing Base Deficiency exists at such time, the current total Revolving
Credit Exposures (without regard to the requested Letter of Credit or the
requested amendment, renewal or extension of an outstanding Letter of Credit)
and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).

If requested by the applicable Issuing Bank, the Borrower also shall submit a
letter of credit application on the Issuing Bank’s standard form in connection
with any request for a Letter of Credit and shall guarantee the reimbursement of
any Letter of Credit issued hereunder.

(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit or, if a Letter of Credit is issued in favor
of the Texas Railroad Commission (the “Specified L/Cs”), the date fifteen months
after the date of issuance of such Letter of Credit (or, in the case of any
renewal or extension of a Letter of Credit, one year or, in the case of the
Specified L/Cs, fifteen (15) months after such renewal or extension), in each
case unless consented to by the relevant Issuing Bank and the Administrative
Agent, and (ii) the date that is five Business Days prior to the Maturity Date;
provided, however, that any Letter of Credit with a one-year maturity date may,
upon the request of the Borrower, include a provision whereby such Letter of
Credit shall be renewed automatically for additional consecutive periods of 12
months or less (but not beyond the date that is five Business Days prior to the
Maturity Date) unless the Issuing Bank notifies the beneficiary thereof at least
thirty days (or such longer period as may be specified in such Letter of Credit)
prior to the then-applicable expiration date that such Letter of Credit will not
be renewed.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, such Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account

 

36



--------------------------------------------------------------------------------

of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., Pittsburgh, Pennsylvania time, on the Business Day
immediately following the later of the Business Day on which such LC
Disbursement is made and the Business Day the Borrower receives notice thereof;
provided that, unless the Borrower has notified the relevant Issuing Bank and
Administrative Agent that it will, and does, reimburse such LC Disbursement by
the required date and time, the Borrower shall, subject to the conditions to
Borrowing set forth herein, be deemed to have requested, and the Borrower does
hereby request under such circumstances, that such payment be financed with a
Base Rate Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this Section 2.08(e), the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this Section 2.08(e) to reimburse the applicable Issuing Bank, then
to such Lenders and the Issuing Bank as their interests may appear. Any payment
made by a Lender pursuant to this section to reimburse the Issuing Bank for any
LC Disbursement (other than the funding of Base Rate Loans as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by an Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related

 

37



--------------------------------------------------------------------------------

Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of any Issuing
Bank; provided that the foregoing shall not be construed to excuse the
applicable Issuing Bank from liability to the Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised all
requisite care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The applicable Issuing Bank shall
promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by fax or other electronic transmission) of such demand for payment
and whether the Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the applicable
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to Base Rate Loans. Interest accrued pursuant to this Section 2.08(h) shall be
for the account of such Issuing Bank, except that interest accrued on and after
the date of payment by any Lender pursuant to Section 2.08(e) to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment.

(i)    Replacement of an Issuing Bank. An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
also be deemed to refer to such successor. After the replacement of an Issuing
Bank hereunder, the replaced Issuing Bank shall remain a party hereto and shall
continue

 

38



--------------------------------------------------------------------------------

to have all the rights and obligations of an Issuing Bank under this Agreement
with respect to Letters of Credit issued by it prior to such replacement, but
shall not be required to issue additional Letters of Credit.

(j)    Cash Collateralization.

(i)    If any Event of Default shall occur and be continuing and the Borrower
receives notice from the Administrative Agent or the Majority Lenders demanding
the deposit of cash collateral pursuant to this Section 2.08(j), then the
Borrower shall deposit, in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Secured Parties, an
amount in cash equal to the LC Exposure. If the Borrower is required to pay to
the Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), the Borrower shall deposit in
such an account an amount equal to the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon.
The obligation to deposit such cash collateral pursuant to the two preceding
sentences shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower or any
Subsidiary described in Section 10.01(h) or Section 10.01(i).

(ii)    At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
Issuing Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender (determined after giving effect to Section 4.05(a)(iv) and any
Cash Collateral provided by such Defaulting Lender) in an amount not less than
the Minimum Collateral Amount.

(A)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ LC Exposure, to be applied pursuant to
clause (b) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency (after giving effect to any Cash Collateral
provided by the Defaulting Lender).

(B)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.08(j) or Section 4.05
in respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s LC Exposure (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

39



--------------------------------------------------------------------------------

(C)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.08(j)
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender) or
(ii) the determination by the Administrative Agent and each Issuing Bank that
there exists excess Cash Collateral; provided that, subject to Section 4.05 the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01    Repayment of Loans. The Borrower hereby unconditionally promises
to pay to the Administrative Agent for the account of each Lender the then
unpaid principal amount of each Loan on the Termination Date.

Section 3.02    Interest.

(a)    Base Rate Loans. The Loans comprising each Base Rate Borrowing shall bear
interest at the Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

(b)    LIBOR Rate Loans. The Loans comprising each LIBOR Rate Borrowing shall
bear interest at the LIBOR Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c)    Post-Default Rate. Notwithstanding the foregoing, if any principal of, or
interest on, any Loan or any fee or other amount payable by the Borrower or any
Guarantor hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to two percent (2.0%) plus the rate applicable to Base Rate Loans as provided in
Section 3.02(a) but in no event to exceed the Highest Lawful Rate.
Notwithstanding the foregoing, (i) if an Event of Default under
Sections 10.01(a), (b), (h) or (i) has occurred and is continuing or (ii) upon
the agreement of the Majority Lenders, if any Event of Default (other than as
specified in clause (i)) has occurred and is continuing, Loans outstanding at
such time shall bear interest, after as well as before judgment, at the rate
then applicable to such Loans (including the Applicable Margin) plus an
additional two percent (2.0%), but in no event to exceed the Highest Lawful
Rate.

(d)    Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of a Base Rate Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any LIBOR Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 

40



--------------------------------------------------------------------------------

(e)    Interest Rate Computations. All interest hereunder shall be computed on
the basis of a year of 360 days unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Base Rate at times when the Base Rate is based on the Prime
Rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year), and in each case shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Base Rate
or LIBOR Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error, and be binding upon the
parties hereto.

Section 3.03    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Rate Borrowing:

(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or

(b)    the Administrative Agent is advised by the Majority Lenders that the
LIBOR Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or fax as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a LIBOR Rate Borrowing shall be ineffective
(and such Borrowing shall be automatically converted into Base Rate Loans on the
last day of the applicable Interest Period), and (ii) if any Borrowing Request
requests a LIBOR Rate Borrowing, such Borrowing shall be made either as a Base
Rate Borrowing or at an alternate rate of interest determined by the Majority
Lenders as their cost of funds.

Section 3.04    Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b)    Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by fax or other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
LIBOR Rate Borrowing, not later than 1:00 p.m., Pittsburgh, Pennsylvania time,
three Business Days before the date of prepayment, or (ii) in the case of
prepayment of a Base Rate Borrowing, not later than 1:00 p.m., Pittsburgh,
Pennsylvania time, at least one Business Day prior to the date of prepayment.
Each such notice shall be irrevocable and shall specify (i) the prepayment date,
and (ii) the principal amount of each Borrowing or portion thereof to be
prepaid, which shall not be less than the lesser of (x) the Revolving Credit
Exposure or (y) $5,000,000 for any Loan; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.06(b), then such notice of
prepayment may be revoked if such notice of termination is revoked in accordance
with Section 2.06(b). Promptly following receipt of any such notice relating to
a Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would

 

41



--------------------------------------------------------------------------------

be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02 and any
amounts due under Section 5.02.

(c)    Mandatory Prepayments.

(i)    Upon Optional Terminations and Reductions. If, after giving effect to any
termination or reduction of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), there is a Borrowing Base Deficiency, then the Borrower shall
(A) prepay the Borrowings on the date of such termination or reduction in an
aggregate principal amount equal to such Borrowing Base Deficiency, and (B) if
any Borrowing Base Deficiency remains after prepaying all of the Borrowings as a
result of LC Exposure, Cash Collateralize such remaining deficiency as provided
in Section 2.08(j). The Borrower shall be obligated to make such prepayment
and/or deposit of Cash Collateral substantially concurrently with the
effectiveness of such termination or reduction

(ii)    Upon Redeterminations, Title Related Adjustments, Etc. Upon any
redetermination of the Borrowing Base pursuant to Section 2.07(b) or adjustment
to the amount of the Borrowing Base in accordance with Section 8.13(c), if there
is a Borrowing Base Deficiency, then, after receiving notice from the
Administrative Agent by means of (x) a New Borrowing Base Notice or (y) written
notice of adjustment pursuant to Section 8.13(c), in each case, of such
Borrowing Base Deficiency (such date of receipt of notice, the “Deficiency
Notification Date”), the Borrower shall, within ten (10) days of the Deficiency
Notification Date inform the Administrative Agent of the Borrower’s election to:

(A)    within thirty (30) days of the date such election is made, (1) prepay the
Loans in an aggregate principal amount equal to such Borrowing Base Deficiency
and (2) if any Borrowing Base Deficiency remains after prepaying all of the
Loans as a result of any LC Exposure, Cash Collateralize such excess as provided
in Section 2.08(j),

(B)    prepay the Loans in six (6) equal monthly installments, commencing on the
thirtieth (30th) day following the Deficiency Notification Date with each
payment being equal to 1/6th of the aggregate principal amount of such excess
(as such Borrowing Base Deficiency may be reduced during such six-month period
as a result of a Borrowing Base re-determination or other adjustment of the
Borrowing Base described herein),

(C)    within sixty (60) days of the date such election is made, provide
additional collateral in the form of additional Oil and Gas Properties not
evaluated in the most recently delivered Reserve Report or other collateral
reasonably acceptable to the Administrative Agent having a Borrowing Base value
(as proposed by the Administrative Agent and approved by the Required Lenders)
sufficient, after giving effect to any other actions taken pursuant to this
Section 3.04(c) to eliminate any such excess, or

(D)    undertake a combination of clauses (A), (B) and (C).

 

42



--------------------------------------------------------------------------------

provided that, notwithstanding the options set forth above, in all cases, the
Borrowing Base Deficiency must be eliminated on or prior to the Termination
Date. If, because of LC Exposure, a Borrowing Base Deficiency remains after
prepaying all of the Loans, the Borrower shall Cash Collateralize such remaining
Borrowing Base Deficiency as provided in Section 2.08(j).

(iii)    Upon Certain Adjustments. If there is a Borrowing Base Deficiency as a
result of a Borrowing Base adjustment pursuant to the Borrowing Base Adjustment
Provisions (other than Section 8.13(c)), then on the next Business Day after the
occurrence of such Borrowing Base adjustment, the Borrower shall prepay
Borrowings in an aggregate principal amount equal to such Borrowing Base
Deficiency and if any Borrowing Base Deficiency remains as a result of LC
Exposure, pay to Administrative Agent an amount equal to such remaining
Borrowing Base Deficiency to be held as cash collateral as provided in
Section 2.08(j).

(iv)    Application of Prepayments to Types of Borrowings. Each prepayment of
Borrowings pursuant to this Section 3.04(c) shall be applied, first, ratably to
any Base Rate Borrowings then outstanding, and, second, ratably to any LIBOR
Rate Borrowings then outstanding, and if more than one LIBOR Rate Borrowing is
then outstanding, to each such LIBOR Rate Borrowing in order of priority
beginning with the LIBOR Rate Borrowing with the least number of days remaining
in the Interest Period applicable thereto and ending with the LIBOR Rate
Borrowing with the most number of days remaining in the Interest Period
applicable thereto.

(v)    Interest to be Paid with Prepayments. Prepayments pursuant to this
Section 3.04(c) shall be accompanied by accrued interest to the extent required
by Section 3.02.

(d)    No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05    Fees.

(a)    Commitment Fees. The Borrower agrees to pay to the Administrative Agent
for the account of each Lender (other than a Defaulting Lender to the extent set
forth in Section 4.05) a commitment fee, which shall accrue at the applicable
Commitment Fee Rate on the average daily amount of the unused amount of the
Commitment of such Lender (determined taking into account both Loans and LC
Exposure) during the period from and including the date of this Agreement to but
excluding the Termination Date. Accrued commitment fees shall be payable in
arrears on the last Business Day of March, June, September and December of each
year and on the Termination Date, commencing on the first such date to occur
after the date hereof. All commitment fees shall be computed on the basis of a
year of 360 days, unless such computation would exceed the Highest Lawful Rate,
in which case interest shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).

(b)    Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than a Defaulting
Lender to the extent set forth in Section 4.05) a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Margin used to determine the interest rate applicable to LIBOR Rate
Loans (as such rate may be increased pursuant to Section 3.02(c)) on the average
daily

 

43



--------------------------------------------------------------------------------

amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements that has been funded by such Lender) during the
period from and including the date of this Agreement to but excluding the later
of the date on which such Lender’s Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, (ii) to each applicable Issuing Bank
a fronting fee, which shall accrue at the rate per annum agreed to between such
Issuing Bank and Borrower on the average daily amount of the LC Exposure
attributable to such Issuing Bank (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure and
(iii) to each Issuing Bank, for its own account, its standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last Business Day of March, June, September and
December of each year shall be payable on such last Business Day, commencing on
the first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
any Issuing Bank pursuant to this Section 3.05(b) shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days, unless such computation would exceed the
Highest Lawful Rate, in which case interest shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).

(c)    Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a)    Payments by the Borrower. The Borrower shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to 11:00 a.m., Pittsburgh,
Pennsylvania time, on the date when due, in immediately available funds, without
defense, deduction, recoupment, set-off or counterclaim. Fees, once paid, shall
be fully earned and shall not be refundable under any circumstances. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices specified in
Section 12.01, except payments to be made directly to the applicable Issuing
Bank as expressly provided herein and except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

 

44



--------------------------------------------------------------------------------

(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

Section 4.02    Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders and/or any applicable Issuing Bank that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders and/or any applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders and/or any applicable Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 4.03    Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(a), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid. If at any
time prior to the acceleration or maturity of the Loans, the Administrative
Agent

 

45



--------------------------------------------------------------------------------

shall receive any payment in respect of principal of a Loan or a reimbursement
of an LC Disbursement while one or more Defaulting Lenders shall be party to
this Agreement, the Administrative Agent shall apply such payment first to the
Borrowing(s) for which such Defaulting Lender(s) shall have failed to fund its
pro rata share until such time as such Borrowing(s) are paid in full or each
Lender (including each Defaulting Lender) is owed its Applicable Percentage of
all Loans then outstanding. After acceleration or maturity of the Loans, all
principal will be paid ratably as provided in Section 10.02(c).

Section 4.04    Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Secured Parties of all of the
Borrower’s or each Guarantor’s interest in and to production and all proceeds
attributable thereto which may be produced from or allocated to the Mortgaged
Property. The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Secured Obligations and
other obligations described therein and secured thereby. Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent agrees that it will neither
notify the purchaser or purchasers of such production nor take any other action
to cause such proceeds to be remitted to the Administrative Agent, but the
Administrative Agent will instead permit such proceeds to be paid to the
Borrower and its Subsidiaries and (b) the Lenders hereby authorize the
Administrative Agent to take such actions as may be necessary to cause such
proceeds to be paid to the Borrower and/or such Subsidiaries.

Section 4.05    Defaulting Lenders.

(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Bank hereunder; third, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.08(j); fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.08(j); sixth, to the payment of any amounts owing to the Lenders
or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Banks against such Defaulting
Lender

 

46



--------------------------------------------------------------------------------

as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, to the payment of any amounts owing to the Borrower as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Disbursements in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 6.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Disbursements owed to, all non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Disbursements owed
to, such Defaulting Lender until such time as all Loans and LC Exposure is held
by the Lenders pro rata in accordance with the Commitments under the applicable
facility without giving effect to Section 4.05(a)(iv). Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 4.05(a)(ii) shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)    Certain Fees.

(A)    No Defaulting Lender shall be entitled to receive any commitment fee
pursuant to Section 3.05(a) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)    Each Defaulting Lender shall be entitled to receive letter of credit fees
pursuant to Section 3.05(b) for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its LC Exposure for which it
has provided Cash Collateral pursuant to Section 2.08(j).

(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s LC Exposure that has
been reallocated to such non-Defaulting Lender pursuant to clause (iv) below,
(y) pay to each Issuing Bank the amount of any such fee otherwise payable to
such Defaulting Lender to the extent allocable to such Issuing Bank’s Fronting
Exposure to such Defaulting Lender, and (z) not be required to pay the remaining
amount of any such fee.

(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 6.02 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any non-Defaulting Lender to exceed such

 

47



--------------------------------------------------------------------------------

non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation.

(v)    Cash Collateral. If the reallocation described in clause (iv) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize the Issuing Banks’ Fronting Exposure in accordance with the
procedures set forth in Section 2.08(j).

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and
each Issuing Bank agree in writing that a Lender is no longer a Defaulting
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit to be held pro rata by
the Lenders in accordance with the Commitments (without giving effect to
Section 4.05(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

(c)    New Letters of Credit. So long as any Lender is a Defaulting Lender, no
Issuing Bank shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES

Section 5.01    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate) or any
Issuing Bank;

(ii)    subject any Credit Party to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

 

48



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Credit Party of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such Issuing Bank or other Credit Party of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender or such other Credit
Party (whether of principal, interest or any other amount), then, upon request
of such Lender, Issuing Bank or other Credit Party, the Borrower will pay to
such Lender or such other Credit Party such additional amount or amounts as will
compensate such Lender or such other Credit Party for such additional costs
incurred or reduction suffered.

(b)    Capital and Liquidity Requirements. If any Lender or Issuing Bank
determines that any Change in Law affecting such Lender or Issuing Bank or any
lending office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Bank’s
capital or on the capital of such Lender’s or Issuing Bank’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by any Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy or liquidity), then from
time to time the Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank or such Lender’s or Issuing Bank’s holding company for any such
reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 5.01 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or
Issuing Bank pursuant to this Section 5.01 for any increased costs or reductions
incurred more than nine months prior to the date that such Lender or Issuing
Bank, as the case may be, notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions and of such Lender’s or Issuing Bank’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the nine
month period referred to above shall be extended to include the period of
retroactive effect thereof).

Section 5.02    Break Funding Payments. In the event of (a) the payment of any
principal of any LIBOR Rate Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any LIBOR Rate Loan into a Base Rate Loan other than on
the last day of the Interest Period applicable thereto, (c) the failure to
borrow, convert, continue or prepay any LIBOR Rate Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any LIBOR Rate
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04 then, in any such
event, the Borrower shall

 

49



--------------------------------------------------------------------------------

compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a LIBOR Rate Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the LIBOR Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Lender would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 and demonstrating, in
reasonable detail, the computation of such amount or amounts shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within
10 days after receipt thereof.

Section 5.03    Taxes.

(a)    Defined Terms. For purposes of this Section 5.03, Section 5.04 and
Section 5.05, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 5.03), the
applicable Credit Party receives an amount equal to the sum it would have
received had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Credit Party, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 5.03) payable or paid by such Credit Party or required to be withheld or
deducted from a payment to such Credit Party and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

50



--------------------------------------------------------------------------------

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Taxes and without limiting
the obligation of the Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 12.04(c) relating
to the maintenance of a Participant Register, and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (e).

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 5.03,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(g)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any Lender
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.03(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Borrower

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals or copies of IRS Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which

 

51



--------------------------------------------------------------------------------

such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)    in the case of a Non-U.S. Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals or copies of IRS Form
W-8BEN-E (or any successor form) establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN-E (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2)    executed originals or copies of IRS Form W-8ECI (or any successor form);

(3)    in the case of a Non-U.S. Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals or copies of IRS Form W-8BEN (or any
successor form); or

(4)    to the extent a Non-U.S. Lender is not the beneficial owner, executed
originals or copies of IRS Form W-8IMY(or any successor form), accompanied by
IRS Form W-8ECI (or any successor form), IRS Form W-8BEN-E (or any successor
form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-4 on behalf of each such direct and indirect partner;

(C)    any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Non-U.S. Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals or copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a reduction in U.S. federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by applicable law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and

 

52



--------------------------------------------------------------------------------

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 5.03 (including by
the payment of additional amounts pursuant to this Section 5.03), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 5.03 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 5.03 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Documents.

 

53



--------------------------------------------------------------------------------

Section 5.04    Designation of Different Lending Office. If any Lender requests
compensation under Section 5.01, or required the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.01 or Section 5.03, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

Section 5.05    Replacement of Lenders. If any Lender requests compensation
under Section 5.01, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 5.04, or if any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 12.04(b)), all of its interests, rights (other
than its existing rights to payments pursuant to Section 5.01 or Section 5.03)
and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 12.04, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, and under the other Loan Documents (including any
amounts under Section 5.02), from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts), (iii) in the case of any such assignment resulting
from a claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments, and (iv) such assignment does not conflict with
applicable law. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

Section 5.06    Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Lender or its
applicable lending office to honor its obligation to make or maintain LIBOR Rate
Loans either generally or having a particular Interest Period hereunder, then
(a) such Lender shall promptly notify the Borrower and the Administrative Agent
thereof and such Lender’s obligation to make such LIBOR Rate Loans shall be
suspended (the “Affected Loans”) until such time as such Lender may again make
and maintain such LIBOR Rate Loans and (b) all Affected Loans which would
otherwise be made by such Lender shall be made instead as Base Rate Loans (and,
if such Lender so requests by notice to the Borrower and the Administrative
Agent, all Affected Loans of such Lender then outstanding shall be automatically
converted into Base Rate Loans on the date specified by such Lender in such
notice) and, to the extent that Affected Loans are so made as (or converted
into) Base Rate Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its Base
Rate Loans.

 

54



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01    Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):

(a)    The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party and duly executed Notes payable to
each Lender that requested a Note.

(b)    The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments, including the Guaranty Agreement, and except
in cases where no signature is required, the other Security Instruments
described on Exhibit F. In connection with the execution and delivery of the
Security Instruments, the Administrative Agent shall be reasonably satisfied
that the Security Instruments create first priority Liens that may be perfected
upon recordation of properly completed financing statements and the Security
Instruments in the appropriate filing offices therefor (except Liens permitted
by Section 9.03 may exist) on at least 90% of the PV-9 of Proved Reserves
evaluated in the most recent Reserve Report.

(c)    The Administrative Agent shall have received a certificate of a
Responsible Officer of each Loan Party setting forth (i) resolutions of its
board of directors or other appropriate governing body with respect to the
authorization of such Loan Party to execute and deliver the Loan Documents to
which it is a party and to enter into the transactions contemplated in those
documents, (ii) the officers of such Loan Party (y) who are authorized to sign
the Loan Documents to which such Loan Party is a party and (z) who will, until
replaced by another officer or officers duly authorized for that purpose, act as
its representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and by-laws or other
applicable Organizational Documents of such Loan Party, certified as being true
and complete. The Administrative Agent and the Lenders may conclusively rely on
such certificate until the Administrative Agent receives notice in writing from
such Loan to the contrary.

(d)    The Administrative Agent shall have received certificates of the
appropriate State agencies, as requested by the Administrative Agent, with
respect to the existence, qualification and good standing of each Loan Party in
each jurisdiction where any such Loan Party is organized or owns Borrowing Base
Properties, except where the failure to so qualify could not reasonably be
expected to result in a Material Adverse Effect.

(e)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower in form and substance reasonably
satisfactory to the Administrative Agent certifying that (i) all representations
and warranties of the Loan Parties set forth in this Agreement are true and
correct in all material respects, (ii) no Event of Default or Default exists and
(iii) no Material Adverse Effect has occurred since December 31, 2016.

(f)    The Administrative Agent shall have received (i) copies of the audited
pro forma consolidated financial statements, prepared in accordance with GAAP,
of the Borrower and its Subsidiaries for the fiscal year ended December 31,
2016, (ii) budget and pro forma projections

 

55



--------------------------------------------------------------------------------

(including a pro forma closing balance sheet, pro forma statements of operations
and cash flow) for the years 2017 through 2022 and quarterly projections through
2017 and yearly thereafter, including assumptions used in preparing the forecast
financial statements, satisfactory to the Administrative Agent.

(g)    Each of the Borrower and its Subsidiaries shall have established its
primary deposit and investment accounts with PNC Bank.

(h)    The Administrative Agent shall have received evidence that adequate
insurance, if applicable, required to be maintained in accordance with
Section 7.12 is in full force and effect, with additional insured, mortgagee and
lender loss payable special endorsements attached thereto in form and substance
satisfactory to the Administrative Agent and its counsel naming the
Administrative Agent as additional insured, mortgagee, lender or loss payee, as
applicable.

(i)    The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower substantially in the form of Exhibit E
certifying that, after giving effect to the Borrowings under this Agreement, the
Borrower and the other Loan Parties, on a consolidated basis, are solvent.

(j)    The Administrative Agent shall have received the Initial Reserve Report
accompanied by a certificate covering the matters described in
Section 8.12(c)(i)-(iii).

(k)    The Administrative Agent shall have received, at least five (5) days
prior to the Effective Date, all documentation and other information previously
requested and required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

(l)    The Administrative Agent shall have received an opinion of Haynes and
Boone LLP, special counsel for the Loan Parties, in form and of substance
reasonably acceptable to the Administrative Agent.

(m)    The Administrative Agent, the Arranger and the Lenders shall have
received all fees and other amounts required to be paid under this Agreement or
the other Loan Documents due and payable on or prior to the Effective Date and,
to the extent invoiced, reimbursement or payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower hereunder.

(n)    The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the other Loan Parties other than those being released on or prior
to the Effective Date or Liens permitted by Section 9.03.

(o)    The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the PV-9 of the
Borrowing Base Properties.

(p)    The Administrative Agent shall have received evidence that the that the
Existing Credit Agreement has been, or concurrently with the Effective Date is
being, terminated and all Liens securing Debt under the Existing Credit
Agreement have been, or concurrently with the Effective Date are being,
released.

 

56



--------------------------------------------------------------------------------

(q)    The Administrative Agent shall have received a certificate dated as of
the date of this Agreement from a Responsible Officer of the Borrower stating
that the Business Combination Transaction has been consummated pursuant to the
terms of the Business Combination Transaction Documents and that attached
thereto are true and complete copies of the Business Combination Transaction
Documents;

(r)    The corporate, capital and ownership structure of the Borrower and its
Subsidiaries upon the Effective Date shall be reasonably satisfactory to
Administrative Agent.

(s)    The Administrative Agent shall be satisfied that as of the Effective
Date, after giving effect to the Transactions, the sum of (i) the amount by
which the Borrowing Base exceeds the Revolving Credit Exposures of all Lenders
and (ii) cash on hand of Borrower, is not less than $60,000,000.

(t)    Except as provided in Section 8.18, Administrative Agent shall have
received copies of any ISDA schedules and credit support annexes and any other
agreements evidencing collateral arrangements with any approved counterparties,
which shall be in form and substance reasonably acceptable to Administrative
Agent.

(u)    The Administrative Agent shall have received such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 6.02    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (including the initial funding), and of the
Issuing Banks to issue, amend, renew or extend any Letter of Credit and the
Effective Date, is subject to the satisfaction of the following conditions:

(a)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

(b)    The representations and warranties of the Borrower and the Guarantors set
forth in this Agreement and in the other Loan Documents shall be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, except
to the extent any such representations and warranties are expressly limited to
an earlier date, in which case, on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, such representations and warranties shall continue to be true and
correct in all material respects (unless already qualified by materiality in
which case such applicable representation and warranty shall be true and
correct) as of such specified earlier date.

(c)    The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit (or an
amendment, extension or renewal of a Letter of Credit) in accordance with
Section 2.08(b), as applicable.

 

57



--------------------------------------------------------------------------------

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower and the other Loan Parties on the
date thereof as to the matters specified in Section 6.02(a) through (c).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 7.01    Organization; Powers. Each Loan Party is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority, and has all governmental
licenses, authorizations, consents and approvals necessary, to own its assets
and to carry on its business as now conducted, and is qualified to do business
in, and is in good standing in, every jurisdiction where such qualification is
required, except where failure to have such licenses, authorizations, consents,
approvals and foreign qualifications could not reasonably be expected to have a
Material Adverse Effect.

Section 7.02    Authority; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, owner action. Each Loan Document to which a Loan
Party is a party has been duly executed and delivered by it and constitutes its
legal, valid and binding obligation, as applicable, enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 7.03    Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than (i) the recording and filing of financing statements
and the Security Instruments as required by this Agreement, (ii) those third
party approvals or consents which, if not made or obtained, would not cause a
Default hereunder, could not reasonably be expected to have a Material Adverse
Effect, or do not have an adverse effect on the enforceability of the Loan
Documents and (iii) those third party authorizations, approvals or consents that
are customarily obtained following closing, (b) will not violate (i) in any
material respect, any applicable law or regulation or any order of any
Governmental Authority or (ii) the Organizational Documents of any Loan Party,
(c) will not violate or result in a default under any indenture, note, credit
agreement or other similar instrument binding upon any Loan Party or its
Properties, or give rise to a right thereunder to require any payment to be made
by any Loan Party and (d) will not result in the creation or imposition of any
Lien on any Property of any Loan Party (other than the Liens created by the Loan
Documents).

Section 7.04    Financial Condition; No Material Adverse Change.

(a)    Since December 31, 2016 and after giving effect to the Transactions
(i) there has been no event, development or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect and (ii) the business
of the Borrower and the Loan Parties has been conducted only in the ordinary
course consistent with past business practices.

(b)    Neither the Borrower nor any other Loan Party has on the date of this
Agreement, after giving effect to the Transactions, any material Debt (including
Disqualified

 

58



--------------------------------------------------------------------------------

Capital Stock) other than the Secured Obligations or any contingent liabilities,
off-balance sheet liabilities or partnerships, liabilities for taxes, or unusual
forward or long-term commitments or unrealized or anticipated losses from any
unfavorable commitments.

Section 7.05    Litigation.

(a)    Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against any Loan Party that (i) are not fully covered by insurance
(except for normal deductibles) as to which there is a reasonable possibility of
an adverse determination that, if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect or (ii) involve any Loan Document or the Transactions.

(b)    Since the date of this Agreement, there has been no change in the status
of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in a Material Adverse Effect.

Section 7.06    Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect (or for each Loan Party’s Oil and Gas
Properties where another party other than such Loan Party is the operator, to
the knowledge of the Borrower could not reasonably be expected to have a
Material Adverse Effect):

(a)    While the Loan Parties have operated Properties, the Loan Parties and
each of their respective Properties and operations thereon are, and within all
applicable statute of limitation periods have been, in compliance with all
applicable Environmental Laws;

(b)    the Loan Parties have obtained all Environmental Permits required for
their respective operations and each of their Properties, with all such
Environmental Permits being currently in full force and effect, and no Loan
Party has received any written notice that any such existing Environmental
Permit will be revoked or that any application for any new Environmental Permit
or renewal of any existing Environmental Permit will be denied;

(c)    the Loan Parties have not received any written claims, demands, suits,
orders, inquiries, or proceedings concerning any violation of, or any liability
(including as a potentially responsible party) under, any applicable
Environmental Laws that is pending or, to the Borrower’s knowledge, threatened
against any Loan Party or any of their respective Properties or as a result of
any operations at the Properties;

(d)    none of the Loan Parties owns or operates a treatment, storage, or
disposal facility requiring a permit under the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq., regulations thereunder or any comparable
state delegated Resource Conservation and Recovery Act program;

(e)    except as permitted under applicable laws, there has been no Release or,
to the Borrower’s knowledge, threatened Release, of Hazardous Materials
attributable to the operations of any Loan Party at, on, under or from any Loan
Party’s Properties and there are no investigations, remediations, abatements,
removals of Hazardous Materials required under applicable Environmental Laws
relating to such Releases or threatened Releases or at such Properties and, to
the knowledge of the Borrower, none of such Properties are adversely affected by
any Release or threatened Release of a Hazardous Material originating or
emanating from any other real property;

 

59



--------------------------------------------------------------------------------

(f)    no Loan Party has received any written notice asserting an alleged
liability or obligation under any Environmental Laws with respect to the
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials, including at, under, or Released or threatened to be Released from
any real properties offsite the Loan Party’s Properties and there are no
conditions or circumstances that would reasonably be expected to result in the
receipt of such written notice;

(g)    to the Loan Party’s knowledge, there has been no exposure of any Person
or Property to any Hazardous Materials as a result of or in connection with the
operations and businesses of any Loan Party or relating to any of their
Properties that would reasonably be expected to form the basis for a claim
against any Loan Party for damages or compensation and, to the Borrower’s
knowledge, there are no conditions or circumstances that would reasonably be
expected to result in the receipt of notice regarding such exposure; and

(h)    the Loan Parties have provided to the Lenders complete and correct copies
of all environmental site assessment reports, investigations, studies, analyses,
and correspondence on environmental matters (including matters relating to any
alleged non-compliance with or liability under Environmental Laws) that are in
any Loan Party’s possession or control and relating to their respective
Properties or operations thereon.

Section 7.07    Compliance with the Laws and Agreements; No Defaults.

(a)    Each Loan Party is in compliance with all Governmental Requirements
applicable to it or its Property and all agreements and other instruments
binding upon it or its Property, and possesses all licenses, permits,
franchises, exemptions, approvals and other governmental authorizations
necessary for the ownership of its Property and the conduct of its business,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b)    No Loan Party is in default nor has any event or circumstance occurred
which, but for the expiration of any applicable grace period or the giving of
notice, or both, would constitute a default or would require such Loan Party to
Redeem or make any offer to Redeem all or any portion of any Debt outstanding
under any indenture, note, credit agreement or other similar instrument pursuant
to which any Material Indebtedness is outstanding or by which the Loan Parties
or any of their Properties is bound.

(c)    No Default has occurred and is continuing.

Section 7.08    Investment Company Act. No Loan Party is an “investment company”
or a company “controlled” by an “investment company,” within the meaning of, or
subject to regulation under, the Investment Company Act of 1940, as amended.

Section 7.09    Taxes. Each Loan Party has timely filed or caused to be filed
all tax returns and reports required to have been filed and has paid or caused
to be paid all taxes required to have been paid by it, except (a) taxes that are
being contested in good faith by appropriate proceedings and for which the
applicable Loan Party has set aside on its books adequate reserves in accordance
with GAAP or (b) to the extent that the failure to do so could not reasonably be
expected to result, individually or in the aggregate, in a Material Adverse
Effect. To the knowledge of Borrower, no material proposed tax assessment is
being asserted with respect to any Loan Party.

 

60



--------------------------------------------------------------------------------

Section 7.10    ERISA. Except for matters that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect:

(a)    Each Plan is, and has been, operated, administered and maintained in
substantial compliance with, and the Borrower and each ERISA Affiliate have
complied with ERISA, the terms of the applicable Plan and, where applicable, the
Code.

(b)    No act, omission or transaction has occurred that could result in
imposition on the Borrower or any ERISA Affiliate (whether directly or
indirectly) of (i) either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of Section 502 of ERISA or a tax imposed pursuant to Chapter 43 of
Subtitle D of the Code or (ii) breach of fiduciary duty liability damages under
Section 409 of ERISA.

(c)    No liability to the PBGC (other than for the payment of current premiums
which are not past due) by the Borrower or any ERISA Affiliate has been or is
reasonably expected by any Loan Party or any ERISA Affiliate to be incurred with
respect to any Plan.

(d)    No ERISA Event with respect to any Plan has occurred that has resulted or
could reasonably be expected to result in liability of the Borrower under Title
IV of ERISA to the Plan or the PBGC.

(e)    The actuarial present value of the benefit liabilities under each Plan
does not, as of the end of the Borrower’s most recently ended fiscal year,
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities. The term “actuarial present value of the benefit liabilities” shall
have the meaning specified in Section 4041 of ERISA.

(f)    Neither the Borrower nor any ERISA Affiliate sponsors, maintains or
contributes to, or has at any time in the six-year period preceding the date
hereof sponsored, maintained or contributed to, or had any actual liability to
any Multiemployer Plan.

Section 7.11    Disclosure; No Material Misstatements. The Borrower has
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which it or any Loan Party is
subject, and all other existing facts and circumstances applicable to the Loan
Parties known to the Borrower, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Loan Parties to the Administrative Agent or any Lender or any
of their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial or
other information, the Loan Parties represent only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time. There are no statements or conclusions in any Reserve Report which are
based upon or include misleading information or fail to take into account
material information regarding the matters reported therein, it being understood
that projections concerning volumes attributable to the Oil and Gas Properties
and production and cost estimates contained in each Reserve Report are
necessarily based upon professional opinions, estimates and projections and the
Loan Parties do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

 

61



--------------------------------------------------------------------------------

Section 7.12    Insurance. For the benefit of each Loan Party, the Borrower has
(a) all insurance policies sufficient for the compliance by the Loan Parties
with all material Governmental Requirements and all material agreements and
(b) insurance coverage, or self-insurance, in at least such amounts and against
such risk (including public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Loan Parties. Schedule 7.12, as of the date
hereof, sets forth a list of all insurance maintained by the Borrower. The
Administrative Agent, as agent for the benefit of the Secured Parties, has been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent, as agent for the benefit of the Secured Parties, has
been named as loss payee with respect to Property loss insurance.

Section 7.13    Restriction on Liens. Neither the Borrower nor any Loan Party is
a party to any material agreement or arrangement (other than Purchase Money
Security Interests and Capital Leases creating Liens permitted by
Section 9.03(c), but then only on the Property subject of such Purchase Money
Security Interests or Capital Lease), or subject to any order, judgment, writ or
decree, which either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
Properties to secure the Secured Obligations and the Loan Documents.

Section 7.14    Loan Parties. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, there are no
other Loan Parties.

Section 7.15    Foreign Operations. The Borrower and the other Loan Parties do
not own any Oil and Gas Properties not located within the geographical
boundaries of the United States.

Section 7.16    Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Rosehill Operating Company, LLC;
and the organizational identification number of the Borrower in its jurisdiction
of organization is 6199183 (or, in each case, as set forth in a notice delivered
to the Administrative Agent pursuant to Section 8.01(l) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(l) and Section 12.01(c)). Each
Loan Party’s jurisdiction of organization, name as listed in the public records
of its jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of its principal place of
business and chief executive office is stated on Schedule 7.14 (or as set forth
in a notice delivered pursuant to Section 8.01 (l)).

Section 7.17    Properties; Defensible Title, Etc.

(a)    Each Loan Party has good and defensible title to the Oil and Gas
Properties evaluated in the most recently delivered Reserve Report and good
title to all its personal Properties other than Properties sold in compliance
with Section 9.11 from time to time, in each case, free and clear of all Liens
except Liens permitted by Section 9.03. After giving full effect to Liens
permitted by Section 9.03, the Loan Party specified as the owner owns the net
interests in production attributable to the Hydrocarbon Interests as reflected
in the most recently delivered Reserve Report, and except as otherwise provided
by statute, regulation or the standard and customary provisions of any
applicable joint operating agreement, the ownership of such Properties shall not
in any material respect obligate the Loan Party to bear the costs and expenses
relating to the maintenance, development and operations of each such Property in
an amount in

 

62



--------------------------------------------------------------------------------

excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Loan Party’s net revenue interest in such Property.

(b)    All material leases and agreements necessary for the conduct of the
business of the Loan Parties are valid and subsisting, in full force and effect,
and there exists no default or event or circumstance which with the giving of
notice or the passage of time or both would give rise to a default under any
such lease or leases, which could reasonably be expected to have a Material
Adverse Effect.

(c)    The rights and Properties presently owned, leased or licensed by the Loan
Parties including all easements and rights of way, include all rights and
Properties necessary to permit the Loan Parties to conduct their business in all
material respects in the same manner as its business is conducted on the date
hereof.

(d)    Each Loan Party owns, or is licensed to use, all trademarks, trade names,
copyrights, patents and other intellectual Property material to its business,
and the use thereof by the Loan Party does not infringe upon the rights of any
other Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Loan Parties either own or have valid licenses or other rights to
use all databases, geological data, geophysical data, engineering data, seismic
data, maps, interpretations and other technical information used in their
businesses as presently conducted, subject to the limitations contained in the
agreements governing the use of the same, which limitations are customary for
companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.

Section 7.18    Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Loan Parties
have been maintained, operated and developed in a reasonably prudent manner and
in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Loan Parties. Specifically in connection with the
foregoing, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Oil and Gas Property of the Loan Parties is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties (or
Properties unitized therewith) of the Loan Parties is deviated from the vertical
more than the maximum permitted by Governmental Requirements, and such wells are
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Loan Parties. All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Loan Parties that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Loan Parties, in a manner consistent with the Loan Parties’ past
practices (other than those the failure of which to maintain in accordance with
this Section 7.18 could not reasonably be expected to have a Material Adverse
Effect).

Section 7.19    Gas Imbalances; Prepayments. Except as set forth on
Schedule 7.19 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no gas imbalances take or pay or other
prepayments which would require any Loan Party to deliver Hydrocarbons produced

 

63



--------------------------------------------------------------------------------

from their Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding two percent (2.0%) of the aggregate
volumes of natural gas (on an Mcf basis) listed in the most recent Reserve
Report.

Section 7.20    Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.20, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report, (a) the Loan Parties are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity and (b) no material agreements
exist which are not cancelable on 90 days’ notice or less without penalty or
detriment for the sale of production from the Loan Parties’ Hydrocarbons
(including calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (i) pertain to the sale of production
at a fixed price and (ii) have a maturity or expiry date of longer than six
(6) months from the date hereof.

Section 7.21    Security Documents. The Security Instruments are effective to
create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in the Mortgaged
Property and Collateral and proceeds thereof. The Secured Obligations are and
shall be at all times secured by a legal, valid and enforceability perfected
first priority Liens in favor of the Administrative Agent, covering and
encumbering the Mortgaged Properties and other Collateral, to the extent
perfection has occurred or will occur, by the recording of a mortgage, the
filing of a UCC financing statement or, with respect to Equity Interests
represented by certificates, by possession (in each case, to the extent
available in the applicable jurisdiction); provided that, except in the case of
pledged Equity Interests or as otherwise provided herein, Liens permitted by
Section 9.03 may exist.

Section 7.22    Swap Agreements and Eligible Contract Participant.
Schedule 7.22, as of the date hereof, and after the date hereof, each report
required to be delivered by the Borrower pursuant to Section 8.01(d), sets
forth, a true and complete list of all Swap Agreements of the Loan Parties, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the estimated net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied, but excluding the Security Instruments) and the
counterparty to each such agreement. The Borrower is a Qualified ECP Guarantor.

Section 7.23    Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used (i) to provide funds for working
capital, (ii) to finance capital expenditures, (iii) for the acquisition and
development by the Borrower and its Subsidiaries of Oil and Gas Properties
permitted hereunder, (iv) to refinance existing debt, and (v) for general
corporate purposes of the Borrower and its Subsidiaries. No Loan Party is
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of
Regulation T, U or X of the Board). No part of the proceeds of any Loan or
Letter of Credit will be used for any purpose which violates the provisions of
Regulations T, U or X of the Board.

Section 7.24    Solvency. After giving effect to the Transactions and the other
transactions contemplated hereby, (a) the aggregate assets (after giving effect
to amounts that could reasonably be received by reason of indemnity, offset,
insurance or any similar arrangement), at a fair valuation, of the Loan Parties,
taken as a whole, will exceed the aggregate Debt of the Loan Parties on a
consolidated basis, as the Debt becomes absolute and matures, (b) each Loan
Party will not have incurred or intended to incur, and will not believe that it
will incur, Debt beyond its ability to pay such Debt (after taking into account
the timing and amounts of cash to be received by it and the amounts to be
payable on or in respect of its liabilities, and giving effect to amounts that
could reasonably be received by reason of

 

64



--------------------------------------------------------------------------------

indemnity, offset, insurance or any similar arrangement) as such Debt becomes
absolute and matures and (c) each Loan Party will not have (and will have no
reason to believe that it will have thereafter) unreasonably small capital for
the conduct of its business.

Section 7.25    Anti-Corruption Laws; Sanctions; OFAC.

(a)    The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with applicable
Anti-Corruption Laws and applicable Sanctions.

(b)    The Borrower, its Subsidiaries, their respective officers and employees
and, to the knowledge of the Borrower, its directors and agents are in
compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects and are not knowingly engaged in any activity that would reasonably be
expected to result in any Loan Party being designated as a Sanctioned Person.

(c)    None of (i) the Borrower, any Subsidiary or any of their respective
directors, officers or employees, or (ii) to the knowledge of the Borrower, any
agent of the Borrower that will act in any capacity in connection with or
benefit from the credit facility established hereby, is a Sanctioned Person. The
Borrower will not directly or, to its knowledge, indirectly use the proceeds
from the Loans or lend, contribute or otherwise make available such proceeds to
any Subsidiary, joint venture partner or other Person, for the purpose of
financing the activities of any Person currently subject to any applicable
Sanctions.

Section 7.26    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated (or are Cash Collateralized) and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

Section 8.01    Financial Statements; Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a)    Annual Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 90 days after the end of
each fiscal year of the Borrower, the audited consolidating and consolidated
balance sheet for the Borrower and its Consolidated Subsidiaries and related
statements of operations, members’ equity, as applicable, and cash flows as of
the end of and for such year, setting forth in comparative form the figures for
the previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit other than any consistency qualification that may result from a change in
the method used to prepare the financial statements as to which such accountants
concur) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.

 

65



--------------------------------------------------------------------------------

(b)    Quarterly Financial Statements. As soon as available, but in any event in
accordance with then applicable law and not later than 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, the
unaudited consolidating and consolidated balance sheet for the Borrower and its
Consolidated Subsidiaries and related statements of operations, members’ equity,
as applicable, and cash flows as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in comparative form
the figures for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by one
of its Responsible Officers as presenting fairly in all material respects the
financial condition and results of operations of Borrower and its Consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes.

(c)    Certificate of Responsible Officer – Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Responsible Officer of the Borrower in substantially the form
of Exhibit D hereto (i) certifying as to whether a Default has occurred and, if
a Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 9.01 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the most recently delivered financial statements
referred to in Section 8.01(a) and (b) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate (the “Compliance Certificate”).

(d)    Certificate of Responsible Officer – Swap Agreements. Concurrently with
any delivery of financial statements under Section 8.01(b), a certificate of a
Responsible Officer, in form and substance satisfactory to the Administrative
Agent, setting forth as of the last Business Day of the period covered by such
financial statements, a true and complete list of all Swap Agreements of each
Loan Party, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), any new credit support
agreements relating thereto (other than Security Instruments) not listed on
Schedule 7.22, any margin required or supplied under any credit support
document, and the counterparty to each such agreement.

(e)    Certificate of Insurer – Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), and within ten
(10) Business Days following each change in the insurance maintained in
accordance with Section 8.07, certificates of insurance coverage with respect to
the insurance required by Section 8.07, in form and substance satisfactory to
the Administrative Agent, and, if requested by the Administrative Agent or any
Lender, all copies of the applicable policies.

(f)    Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Loan Party by independent accountants in
connection with any annual, interim or special audit made by them of the books
of any such Person, and a copy of any response by such Person, or the board of
directors or other appropriate governing body of such Person, to such letter or
report.

(g)    SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC or with any
national securities exchange.

 

66



--------------------------------------------------------------------------------

(h)    Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

(i)    Lists of Purchasers. Concurrently with the delivery of any Reserve Report
to the Administrative Agent pursuant to Section 8.12, a list of all Persons
purchasing Hydrocarbons from any Loan Party (or, with respect to Oil and Gas
Properties that are not operated by a Loan Party, a list of the operators of
such properties).

(j)    Notice of Sales of Borrowing Base Properties and Unwinds of Swap
Agreements.

(i)    In the event the Borrower or any other Loan Party intends to sell,
transfer, assign or otherwise dispose of any Mortgaged Properties or
non-Mortgaged Properties with value in excess of 2% of the then effective
Borrowing Base (or any Equity Interests of any Loan Party that owns Mortgaged
Properties or such non-Mortgaged Properties) in accordance with Section 9.11,
prior written notice of the foregoing (of at least 5 Business Days or such
shorter time as the Administrative Agent may agree) and the price of such
disposed Mortgaged Properties or such non-Mortgaged Properties (or any Equity
Interests of any Loan Party that owns Mortgaged Properties or such non-Mortgaged
Properties); and

(ii)    In the event the Borrower or any other Loan Party intends to terminate,
unwind, cancel or otherwise dispose of Swap Agreements which could result in an
anticipated decline in the mark-to-market value thereof or net cash proceeds
therefrom in excess of $2,000,000 (in a single transaction or in multiple
transactions over any one-month period), in accordance with Section 9.11,
written notice of the foregoing within 5 Business Days after such event (or such
longer time as the Administrative Agent may agree), the anticipated decline in
the mark-to-market value thereof or net cash proceeds therefrom and the
anticipated date of closing and any other details thereof reasonably requested
by the Administrative Agent or any Lender.

(k)    Notice of Casualty Events. Prompt written notice, and in any event within
ten Business Days, of the occurrence of any Casualty Event to any Property
having a fair market value in excess of $1,000,000 or the commencement of any
condemnation or eminent domain action or proceeding that could reasonably be
expected to result in such a Casualty Event.

(l)    Information Regarding Borrower and Guarantors. Prompt written notice of
(and in any event within ten (10) days prior thereto or such other time as the
Administrative Agent may agree) any change (i) in a Loan Party’s corporate name
or in any trade name used to identify such Person in the conduct of its business
or in the ownership of its Properties, (ii) in the location of the Loan Party’s
chief executive office or principal place of business, (iii) in the Loan Party’s
identity or corporate structure or in the jurisdiction in which such Person is
incorporated or formed, (iv) in the Loan Party’s jurisdiction of organization or
such Person’s organizational identification number in such jurisdiction of
organization, and (v) in the Loan Party’s federal taxpayer identification
number.

(m)    Production Report and Lease Operating Statements. Concurrently with the
delivery of any financial statements pursuant to Section 8.01(a) or (b), a
report setting forth, for each fiscal quarter during the then current fiscal
year to date, the volume of production and sales

 

67



--------------------------------------------------------------------------------

attributable to production (and the prices at which such sales were made and the
revenues derived from such sales) for each such fiscal quarter from the Oil and
Gas Properties, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for each such fiscal quarter.

(n)    Annual Budget and Projections. As soon as available, but in any event not
later than 30 days after the end of each fiscal year of the Borrower, the annual
budget and any forecasts or projections of the Borrower.

(o)    Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.

(p)    Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any amendment,
modification or supplement to any of the Senior Unsecured Notes Documents or the
Organizational Documents of the Borrower or any Subsidiary.

(q)    Senior Unsecured Notes Incurrence. Written notice that it is considering
incurring Senior Unsecured Notes at least five (5) Business Days prior to the
proposed incurrence of such Senior Unsecured Notes. In connection therewith the
Borrower will from time to time provide to the Administrative Agent copies of
existing drafts of the Senior Unsecured Notes Documents as requested by the
Administrative Agent, and the Borrower will also promptly deliver to the
Administrative Agent and the Lenders copies, certified by a Responsible Officer
as true and complete, of each Senior Unsecured Notes Document following the
incurrence of any Senior Unsecured Notes.

(r)    Other Requested Information. Promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary (including any Plan or Multiemployer
Plan and any reports or other information required to be filed under ERISA), or
compliance with the terms of this Agreement or any other Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Section 8.02    Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a)    the occurrence of any Default;

(b)    the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Loan Parties thereof not
previously disclosed in writing to the Lenders or any material adverse
development in any action, suit, proceeding, investigation or arbitration
(whether or not previously disclosed to the Lenders) that, in either case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d)    the occurrence of any Material Adverse Effect.

 

68



--------------------------------------------------------------------------------

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

Section 8.03    Existence; Conduct of Business. The Borrower will, and will
cause each Loan Party to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.

Section 8.04    Payment of Obligations. The Borrower will, and will cause each
other Loan Party to, pay its obligations, including tax liabilities of the
Borrower and all of the other Loan Parties before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such other Loan Party has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect.

Section 8.05    Performance of Obligations under Loan Documents. The Borrower
will pay the Loans according to the terms hereof, and cause each other Loan
Party to, do and perform every act and discharge all of the obligations to be
performed and discharged by them under the Loan Documents, including this
Agreement, at the time or times and in the manner specified.

Section 8.06    Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each other Loan Party to:

(a)    operate its Oil and Gas Properties and other material Properties or cause
such Oil and Gas Properties and other material Properties to be operated in as a
reasonably prudent operator in accordance with the practices of the industry and
in compliance with all applicable contracts and agreements and in compliance
with all applicable Governmental Requirements, including applicable pro ration
requirements and Environmental Laws, and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect.

(b)    maintain and keep in good repair, working order and efficiency (ordinary
wear and tear excepted) all of its material Oil and Gas Properties and other
Properties necessary to the conduct of its business, including all equipment,
machinery and facilities as would a reasonably prudent operator.

(c)    promptly pay and discharge, or use commercially reasonable efforts to
cause to be paid and discharged, all material delay rentals, royalties, expenses
and indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary,
in accordance with industry standards, to keep unimpaired their rights with
respect thereto and prevent any forfeiture thereof or default thereunder.

 

69



--------------------------------------------------------------------------------

(d)    promptly perform or use commercially reasonable efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

Section 8.07    Insurance. The Borrower will maintain, with financially sound
and reputable insurance companies, insurance covering all Loan Parties, in such
amounts and against such risks as are customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations. The loss payable clauses or provisions in the applicable insurance
policy or policies insuring any of the collateral for the Loans shall be
endorsed in favor of and made payable to the Administrative Agent as a “loss
payee” or other formulation acceptable to the Administrative Agent and such
liability policies shall name the Administrative Agent, as agent for the benefit
of the Secured Parties, as “additional insured”. The Borrower shall use
reasonable efforts to cause such policies to also provide that the insurer will
endeavor to give at least 30 days prior notice of any cancellation to the
Administrative Agent.

Section 8.08    Books and Records; Inspection Rights. The Borrower will, and
will cause each other Loan Party to, keep proper books of record and account in
accordance with GAAP. The Borrower will, and will cause each other Loan Party
to, permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior notice, to visit and inspect its Properties, to
examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers and independent accountants,
all at such reasonable times and as often as reasonably requested; provided that
each Lender shall provide the Borrower and the Administrative Agent with
reasonable notice prior to any visit or inspection. In the event any Lender
desires to conduct an audit of any Loan Party, such Lender shall make a
reasonable effort to conduct such audit contemporaneously with any audit to be
performed by the Administrative Agent. The Borrower shall reimburse the
Administrative Agent and the Lenders for all costs incurred in connection with
such visitations and inspections; provided, however that prior to the occurrence
of an Event of Default, the Borrower shall only be obligated to reimburse the
Administrative Agent and the Lenders for all costs incurred in connection with
one (1) such visitation and inspection per year.

Section 8.09    Compliance with Laws. The Borrower will, and will cause each
Loan Party to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Loan Parties and their respective directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanctions.

Section 8.10    Environmental Matters.

(a)    The Borrower shall: (i) comply, and shall cause its Properties and
operations and each other Loan Party and each other Loan Party’s Properties and
operations to comply, with all applicable Environmental Laws, except to the
extent any breach thereof could not be reasonably expected to have a Material
Adverse Effect; (ii) not dispose of or otherwise Release, and shall cause each
other Loan Party not to dispose of or otherwise Release, any Hazardous Material,
or solid waste on, under, about or from any of the Borrower’s or the other Loan
Parties’ Properties or any other Property to the extent caused by the Borrower’s
or any of the other Loan Parties’ operations except in compliance with
applicable Environmental Laws, the disposal or Release of which could reasonably
be expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each other Loan Party to timely obtain or file, all notices, and
Environmental Permits, if any, required under applicable Environmental Laws to
be obtained or filed in

 

70



--------------------------------------------------------------------------------

connection with the operation or use of the Borrower’s or the other Loan
Parties’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each of other Loan Party to
promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other Release of any
Hazardous Materials on, under, about or from any of the Borrower’s or the other
Loan Parties’ Properties, which failure to commence and diligently prosecute to
completion could reasonably be expected to have a Material Adverse Effect;
(v) conduct, and cause each other Loan Party to conduct, their respective
operations and businesses in a manner that will not expose any Property or
Person to Hazardous Materials that could reasonably be expected to form the
basis for a claim for damages or compensation, which claim could reasonably be
expected to have a Material Adverse Effect; and (vi) establish and implement,
and shall cause each other Loan Party to establish and implement, such
procedures as may be necessary to continuously determine and assure that the
Borrower’s and the other Loan Parties’ obligations under this Section 8.10(a)
are timely and fully satisfied, which failure to establish and implement could
reasonably be expected to have a Material Adverse Effect.

(b)    The Borrower will promptly, but in no event later than five Business Days
of the Borrower becoming aware thereof, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any demand or lawsuit by any landowner or other third
party threatened in writing against the Borrower or the other Loan Parties or
their Properties of which the Borrower has knowledge in connection with any
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $1,000,000, not fully
covered by insurance, subject to normal deductibles.

(c)    If an Event of Default has occurred and is continuing, the Administrative
Agent may (but shall not be obligated to), at the expense of the Borrower and to
the extent that the Borrower has the right to do so, conduct such Remedial Work
as it deems appropriate to determine the nature and extent of any noncompliance
with applicable Environmental Laws, the nature and extent of the presence of any
Hazardous Material and the nature and extent of any other environmental
conditions that may exist at or affect any of the Mortgaged Properties, and the
Loan Parties shall cooperate with the Administrative Agent in conducting such
Remedial Work. Such Remedial Work may include a detailed visual inspection of
the Mortgaged Properties, including all storage areas, storage tanks, drains and
dry wells and other structures and locations, as well as the taking of soil
samples, surface water samples, and ground water samples and such other
investigations or analyses as the Administrative Agent deems appropriate. The
Administrative Agent and its officers, employees, agents and contractors shall
have and are hereby granted the right to enter upon the Mortgaged Properties for
the foregoing purposes.

Section 8.11    Further Assurances.

(a) The Borrower at its sole expense will, and will cause each other Loan Party
to, promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the conditions precedent,
covenants and agreements of any Loan Party, as the case may be, in the Loan
Documents or to further evidence and more fully describe the collateral intended
as security for the Secured Obligations, or to correct any omissions in this

 

71



--------------------------------------------------------------------------------

Agreement or the Security Instruments, or to state more fully the obligations
secured therein, or to perfect, protect or preserve any Liens created pursuant
to this Agreement or any of the Security Instruments or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate, in the sole discretion of the
Administrative Agent, in connection therewith.

(b)    The Borrower hereby authorizes the Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the Mortgaged Property without the signature of the Borrower
or any other Loan Party where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering the
Mortgaged Property or any part thereof shall be sufficient as a financing
statement where permitted by law.

Section 8.12    Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing
September 1, 2017, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and the other Loan Parties as of the immediately preceding January 1st
and July 1st, as applicable. The Reserve Report as of January 1st and delivered
on or before March 1st of each year (the “January 1 Reserve Report”) shall be
prepared by one or more Approved Petroleum Engineers, and each other Reserve
Report of each year may be prepared by one or more Approved Petroleum Engineers
or internally under the supervision of the reservoir engineering manager of the
Borrower who shall certify such Reserve Report to be true and accurate in all
material respects and, except as otherwise specified therein, to have been
prepared in accordance with the procedures used in the immediately preceding
January 1 Reserve Report.

(b)    In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent and the Lenders a Reserve Report prepared by or under
the supervision of the reservoir engineering manager of the Borrower who shall
certify such Reserve Report to be true and accurate in all material respects
and, except as otherwise specified therein, to have been prepared in accordance
with the procedures used in the immediately preceding January 1 Reserve Report.
For any Interim Redetermination requested by the Administrative Agent or the
Borrower pursuant to Section 2.07(b), the Borrower shall provide such Reserve
Report with an “as of” date as required by the Administrative Agent as soon as
possible, but in any event no later than thirty (30) days following the receipt
of such request.

(c)    With the delivery of each Reserve Report, the Borrower shall provide to
the Administrative Agent and the Lenders a certificate (a “Reserve Report
Certificate”) from a Responsible Officer certifying that in all material
respects: (i) the information contained in the Reserve Report and any other
information delivered in connection therewith is true and correct, (ii) the
Borrower or the other Loan Parties own good and defensible title to the Oil and
Gas Properties evaluated in such Reserve Report and such Properties are free of
all Liens except for Liens permitted by Section 9.03, (iii) except as set forth
on an exhibit to the certificate, on a net basis there are no gas imbalances,
take or pay or other prepayments in excess of the volume specified in
Section 7.19 with respect to its Oil and Gas Properties evaluated in such
Reserve Report which would require the Borrower or any other Loan Party to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties evaluated in the immediately
previous Reserve Report have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
exhibit shall list all

 

72



--------------------------------------------------------------------------------

of its Oil and Gas Properties sold and in such detail as reasonably required by
the Administrative Agent, (v) attached to the certificate is a list of all
marketing agreements entered into by a Loan Party subsequent to the later of the
date hereof or the most recently delivered Reserve Report which the Borrower
could reasonably be expected to have been obligated to list on Schedule 7.20 had
such agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating the percentage of the Oil and Gas
Properties that the value of such Mortgaged Properties represent and that such
percentage is in compliance with Section 8.14(a).

Section 8.13    Title Information.

(a)    On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 8.12(a), the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Borrowing Base Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have had the opportunity to review
(including title information previously delivered to the Administrative Agent),
satisfactory title information on Hydrocarbon Interests constituting at least
80% of the PV-9 of the Borrowing Base Properties evaluated by such Reserve
Report.

(b)    If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within 60 days of notice from the
Administrative Agent that title defects or exceptions exist with respect to such
additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions, except for Liens permitted by
Section 9.03, having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on Hydrocarbon Interests constituting at least 80% of the PV-9 of the Borrowing
Base Properties evaluated by such Reserve Report.

(c)    If the Borrower is unable to cure any title defect requested by the
Administrative Agent or the Lenders to be cured within the 60-day period or the
Borrower does not comply with the requirements to provide acceptable title
information covering 80% of the PV-9 of the Borrowing Base Properties evaluated
in the most recent Reserve Report, such failure shall not be a Default, but
instead the Administrative Agent shall have the right to exercise the following
remedy in its sole discretion from time to time, and any failure to so exercise
this remedy at any time shall not be a waiver as to future exercise of the
remedy by the Administrative Agent. To the extent that the Administrative Agent
is not satisfied with title to any Mortgaged Property after the 60-day period
has elapsed, such unacceptable Mortgaged Property shall not count towards the
80% requirement, and the Administrative Agent may send a notice to the Borrower
and the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Required Lenders to cause the Borrower to be in
compliance with the requirement to provide acceptable title information on
Hydrocarbon Interests constituting 80% of the PV-9 of the Borrowing Base
Properties evaluated by such Reserve Report. This new Borrowing Base shall
become effective immediately after receipt of such notice.

 

73



--------------------------------------------------------------------------------

Section 8.14    Additional Collateral; Additional Guarantors.

(a)    In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 90% of the PV-9 of the Proved Reserves
evaluated in the most recent Reserve Report after giving effect to exploration
and production activities, acquisitions, dispositions and production. In the
event that the Mortgaged Properties do not represent at least 90% of such PV-9,
then the Borrower shall, and shall cause the other Loan Parties to, grant,
within thirty (30) days of delivery of the certificate required under
Section 8.12(c), to the Administrative Agent as security for the Secured
Obligations a first-priority Lien interest (provided that Liens permitted by
Section 9.03 may exist) on additional Oil and Gas Properties not already subject
to a Lien of the Security Instruments such that after giving effect thereto, the
Mortgaged Properties will represent at least 90% of such PV-9. All such Liens
will be created and perfected by and in accordance with the provisions of deeds
of trust, security agreements and financing statements or other Security
Instruments, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary grants a Lien on its Oil and Gas
Properties pursuant to Section 8.14(a) and such Subsidiary is not a Guarantor,
then it shall become a Guarantor and comply with Section 8.14(b).

(b)    The Borrower shall promptly cause each newly created or acquired Domestic
Subsidiary that is a Wholly-Owned Subsidiary to guarantee the Secured
Obligations pursuant to the Guaranty Agreement and to grant a lien and security
interest in all of its Collateral (as defined in the security agreement)
pursuant to a security agreement. In connection with any such guaranty, the
Borrower shall, or shall cause (i) such Domestic Subsidiary to execute and
deliver the Guaranty Agreement (or a supplement thereto, as applicable) and a
security agreement (or a supplement thereto, as applicable) and (ii) the owners
of the Equity Interests of such Domestic Subsidiary to pledge all of the Equity
Interests of such new Domestic Subsidiary (including delivery of original stock
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly executed in blank
by the registered owner thereof) and to execute and deliver such other
additional closing documents, legal opinions and certificates as shall
reasonably be requested by the Administrative Agent.

(c)    In the event that any Loan Party becomes the owner of a Domestic
Subsidiary, then the Loan Party shall (i) pledge 100% of all the Equity
Interests of such Domestic Subsidiary, in each case, that are owned by such Loan
Party and to the extent such pledge does not occur automatically under the
Guaranty Agreement (including, in each case, delivery of original stock
certificates, if any, evidencing such Equity Interests, together with
appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (ii) (along with such Domestic Subsidiary) execute
and deliver such other additional closing documents and certificates as shall
reasonably be requested by the Administrative Agent.

(d)    The Borrower hereby guarantees the payment of all Secured Obligations of
each Loan Party (other than the Borrower) and absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time to each Loan Party (other than the Borrower) in order for such
Loan Party to honor its obligations under its respective Guaranty Agreement and
other Security Instruments including obligations with respect to Swap Agreements
(provided, however, that the Borrower shall only be liable under this
Section 8.14(d) for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 8.14(d), or
otherwise under this Agreement or any

 

74



--------------------------------------------------------------------------------

Loan Document, as it relates to such other Loan Parties, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of the Borrower under this
Section 8.14(d) shall remain in full force and effect until the Commitments have
expired or terminated and the principal of and interest on each Loan and all
fees payable hereunder and all other amounts payable under the Loan Documents
have been paid in full and all Letters of Credit have expired or terminated (or
are Cash Collateralized) and all LC Disbursements shall have been reimbursed.
The Borrower intends that this Section 8.14(d) constitute, and this
Section 8.14(d) shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Loan Party (other than the Borrower) for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 8.15    ERISA Compliance. The Borrower will promptly furnish and will
cause its Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) upon becoming aware of the occurrence of any ERISA
Event or of any Prohibited Transaction, in each case, that could reasonably be
expected to result in a Material Adverse Effect, in connection with any Plan or
any trust created thereunder, a written notice of the Borrower or Subsidiary of
the Borrower, as the case may be, specifying the nature thereof, what action
such Person is taking or proposes to take with respect thereto, and, when known,
any action taken or proposed by the Internal Revenue Service, the Department of
Labor or the PBGC with respect thereto, and (ii) upon receipt thereof, copies of
any notice of the PBGC’s intention to terminate or to have a trustee appointed
to administer any Plan. Promptly following receipt of a reasonable request by
the Administrative Agent, the Borrower will furnish and will cause each
Subsidiary to promptly furnish to the Administrative Agent copies of any
documents described in Sections 101(k) or 101(l) of ERISA that any Loan Party
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties have not requested such documents or notices from the administrator or
sponsor of the applicable Multiemployer Plan, then, upon reasonable request of
the Administrative Agent, the Loan Parties shall promptly make a request for
such documents or notices from such administrator or sponsor and the Borrower
shall provide copies of such documents and notices to the Administrative Agent
promptly after receipt thereof.

Section 8.16    Account Control Agreements; Location of Proceeds of Loans.

(a)    The Borrower will, and will cause each other Loan Party to, in connection
with any deposit account and/or any securities account established, held or
maintained after the Effective Date promptly, but in any event within thirty
(30) Business Days after the establishment of such account (or such later date
as the Administrative Agent may agree in its sole discretion), cause such
deposit account and/or securities account to be subject to a control agreement.

(b)    The Borrower will, and will cause each Loan Party to, until the proceeds
of any Loans are transferred to a third party in a transaction not prohibited by
the Loan Documents, hold the proceeds of any Loans made under this Agreement in
a deposit account and/or a securities account that is subject to a control
agreement.

Section 8.17    EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

Section 8.18    Post-Closing Obligations. Within 45 days after the Effective
Date (or such later date to which Administrative Agent shall agree in writing),
the Borrower shall provide copies of fully executed ISDA novation agreement
among Wells Fargo Bank, National Association, Tema and Borrower with respect to
existing Swap Agreements between Wells Fargo Bank, National Association and
Tema.

 

75



--------------------------------------------------------------------------------

ARTICLE IX

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated (or are Cash Collateralized) and all LC
Disbursements shall have been reimbursed, the Borrower covenant and agree with
the Lenders that:

Section 9.01    Financial Covenants.

(a)    Ratio of Total Funded Debt to EBITDAX. The Borrower will not, as of the
last day of any fiscal quarter, commencing with the quarter ending June 30,
2017, permit its ratio of Total Funded Debt as of such time to EBITDAX for the
four fiscal quarters ending on the last day of the fiscal quarter immediately
preceding the date of determination for which financial statements are available
to be greater than 4.0 to 1.0.

(b)    Current Ratio. The Borrower will not, as of the last day of any fiscal
quarter, commencing with the quarter ending June 30, 2017, permit its ratio of
(i) consolidated current assets (including the unused amount of the total
Commitments, but excluding non-cash assets under ASC 815) to (ii) consolidated
current liabilities (excluding non-cash obligations under ASC 815, reclamation
obligations to the extent classified as current liabilities under GAAP, and
current maturities under this Agreement) to be less than 1.0 to 1.0.

Section 9.02    Debt. The Borrower will not, and will not permit any other Loan
Party to, incur, create, assume or suffer to exist any Debt, except:

(a)    the Loans or other Secured Obligations arising under the Loan Documents
or any Secured Swap Agreement or any guaranty of or suretyship arrangement for
the Loans or other Secured Obligations arising under the Loan Documents or any
Secured Swap Agreement;

(b)    Debt of any Loan Party under Purchase Money Security Interests and
Capital Leases not to exceed $2,000,000;

(c)    Debt associated with worker’s compensation claims, bonds or surety
obligations required by Governmental Requirements or by third parties in the
ordinary course of business in connection with the operation of, or provision
for the abandonment and remediation of, the Oil and Gas Properties;

(d)    (i) Debt between the Borrower and its Subsidiaries that are Loan Parties,
(ii) Debt between the Subsidiaries of the Borrower which are Loan Parties, and
(iii) Debt extended to the Borrower and its Subsidiaries which are Loan Parties
by any other Loan Party; provided that (1) such Debt is not held, assigned,
transferred, negotiated or pledged to any Person other than a Loan Party, and
(2) any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Secured Obligations on terms set forth in the Guaranty
Agreement;

(e)    endorsements of negotiable instruments for collection in the ordinary
course of business;

(f)    obligations to royalty, overriding and working interest owners, joint
interest obligations, trade payables and other lease operating expenses incurred
in the ordinary course of business which are not more than ninety (90) days past
due;

 

76



--------------------------------------------------------------------------------

(g)    Debt associated with appeal bonds and bonds or sureties provided to any
Governmental Authority or to any other Person in connection with the operation
of the Oil and Gas Properties, including with respect to plugging, facility
removal and abandonment of the Oil and Gas Properties;

(h)    Debt in respect of Senior Unsecured Notes; provided that (i) after giving
effect to the incurrence or issuance thereof, the Borrower shall be in
compliance on a pro forma basis with the financial covenants, and (ii) the
Borrowing Base shall be adjusted as set forth in Section 2.07(e), and the
Borrower shall make any prepayment required by Section 3.04(c)(iii);

(i)    To the extent constituting Debt, obligations in respect of Swap
Agreements;

(j)    other Debt, not to exceed in the aggregate at any one time outstanding,
the greater of (i) $2,000,000 and (ii) 3% of the Borrowing Base existing at the
time such Debt is incurred; and

(k)    any guarantee of any other Debt permitted to be incurred hereunder.

Section 9.03    Liens. The Borrower will not, and will not permit any other Loan
Party to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:

(a)    Liens securing the payment of any Secured Obligations;

(b)    Excepted Liens;

(c)    Liens securing Purchase Money Security Interests and Capital Leases
permitted by Section 9.02(b) but only on the Property that is the subject of any
such purchase money financing or such lease, accessions and improvements
thereto, insurance thereon, and the proceeds of the foregoing; and

(d)    other Liens on Property not constituting collateral for the Secured
Obligations not to exceed $2,000,000 in the aggregate at any one time
outstanding.

Section 9.04    Restricted Payments. The Borrower will not, and will not permit
any of the other Loan Party to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except

(a)    the Borrower may make Restricted Payments with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(b)    Subsidiaries may declare and pay dividends and other Restricted Payments
to the Borrower and any other Loan Party;

(c)    so long as no Default or Event of Default exists or would result
therefrom, the Borrower may make Permitted Tax Distributions provided that in
the case of an Excess Tax Distribution the Borrower may only make such
distribution so long as both before and immediately after giving effect to such
Excess Tax Distribution (i) the unused total Commitments then in effect shall be
equal to or greater than 20% of the total Commitments then in effect and
(ii) the Borrower’s ratio of Total Funded Debt to EBITDAX is not greater than
3.00 to 1.00 (using (x) Total Funded Debt outstanding on such date after giving
effect to such Restricted Payment and (y) EBITDAX for the four fiscal quarters
ending on the last day of the fiscal quarter immediately preceding such date for
which financial statements are available); and

 

77



--------------------------------------------------------------------------------

(d)    the Borrower may make cash distributions in an amount not to exceed
$14,000,000 in any fiscal year of Borrower to promptly fund dividends or
distributions on the preferred Equity Interests of Borrower or KLRE owned by any
preferred equity holder (provided that any preferred Equity Interests issued by
Borrower or KLRE after the Effective Date shall be on the same terms and
conditions as those governing the preferred Equity Interests issued by Borrower
or KLRE prior to the Effective Date), so long as both before and immediately
after giving effect to such Restricted Payment (i) no Default or Event of
Default exists, (ii) the unused total Commitments then in effect shall be equal
to or greater than 20% of the total Commitments then in effect and (iii) the
Borrower’s ratio of Total Funded Debt to EBITDAX is not greater than 3.00 to
1.00 (using (x) Total Funded Debt outstanding on such date after giving effect
to such Restricted Payment and (y) EBITDAX for the four fiscal quarters ending
on the last day of the fiscal quarter immediately preceding such date for which
financial statements are available).

Section 9.05    Investments, Loans and Advances. The Borrower will not, and will
not permit any other Loan Party to, make or permit to remain outstanding any
Investments in or to any Person, except that the foregoing restriction shall not
apply to:

(a)    Investments which are disclosed to the Lenders in Schedule 9.05;

(b)    accounts receivable arising in the ordinary course of business;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of acquisition thereof;

(d)    commercial paper maturing within one year from the date of acquisition
thereof rated in one of the two highest grades by S&P or Moody’s;

(e) deposits maturing within one year from the date of creation thereof with,
including certificates of deposit issued by, any Lender or any office located in
the United States of any other bank or trust company which is organized under
the laws of the United States or any state thereof, has capital, surplus and
undivided profits aggregating at least $500,000,000 (as of the date of such bank
or trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively;

(f)    Investments in money market or similar funds with assets of at least
$1,000,000,000 and rated Aaa by Moody’s or AAA by S&P;

(g) Investments (i) made by the Borrower in or to its Subsidiaries that are Loan
Parties or (ii) made by Loan Parties to each other or the Borrower;

(h)    Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
participation agreements, gathering systems, pipelines or other similar
arrangements which are usual and customary in the oil and gas exploration and
production business located within the geographic boundaries of the United
States of America;

 

78



--------------------------------------------------------------------------------

(i)    Investments pursuant to Swap Agreements or hedging agreements otherwise
permitted under this Agreement; and

(j)    Investments constituting deposits made in connection with the purchase of
goods or services in the ordinary course of business;

(k)    Permitted Equity Acquisitions and the purchase or acquisition of Oil and
Gas Properties by Borrower or any Guarantor;

(l)    Investments pursuant to Swap Agreements not prohibited under
Section 9.17; and

(m)    other Investments, not to exceed in the aggregate at any one time
outstanding, the greater of (i) $2,000,000 and (ii) 3% of the Borrowing Base
existing at the time such Investment is made.

Section 9.06    Nature of Business; No International Operations. The Borrower
will not allow any material change to be made in the character of its business
as an independent oil and gas exploration and production company. The Loan
Parties will not (i) acquire or make any other expenditures (whether such
expenditure is capital, operating or otherwise) in or related to, any Oil and
Gas Properties not located within the geographical boundaries of the United
States or (ii) acquire or create any Foreign Subsidiary.

Section 9.07    Proceeds of Loans. The Borrower will not permit the proceeds of
the Loans to be used for any purpose other than those permitted by Section 7.23.
No Loan Party nor any Person acting on behalf of the Borrower has taken or will
take any action which causes any of the Loan Documents to violate Regulations T,
U or X or any other regulation of the Board or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect. If requested
by the Administrative Agent, the Borrower will furnish to the Administrative
Agent and each Lender FR Form U-1 or such other form referred to in
Regulation U, Regulation T or Regulation X of the Board, as the case may be. The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit:

(a)    in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws,

(b)    for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or,

(c)    in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

Section 9.08    ERISA Compliance. Except as could not reasonably be expected to
result in a Material Adverse Effect, the Borrower will not, and will not permit
any other Loan Party to, at any time:

(a)    Allow any ERISA Event to occur; or

 

79



--------------------------------------------------------------------------------

(b)    Contribute to or assume an obligation to contribute to, or permit any
Subsidiary to contribute to or assume an obligation to contribute to, any
Multiemployer Plan.

Section 9.09    Sale or Discount of Receivables. Except for receivables obtained
by the Loan Parties out of the ordinary course of business or the settlement of
joint interest billing accounts in the ordinary course of business or discounts
granted to settle collection of accounts receivable or the sale of defaulted
accounts arising in the ordinary course of business in connection with the
compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any other Loan Party to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.10    Mergers, Etc. Neither the Borrower nor any other Loan Party will
merge into or with or consolidate with any other Person, or permit any other
Person to merge into or consolidate with it, or sell, lease or otherwise dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its Property to any other Person, (whether now owned or
hereafter acquired) (any such transaction, a “consolidation”), or liquidate or
dissolve, except that (a) any Loan Party may consolidate with or into the
Borrower (provided the Borrower shall be the continuing or surviving entity) and
(b) any Loan Party (other than the Borrower) may consolidate with any other Loan
Party.

Section 9.11    Sale of Properties and Termination of Hedging Transactions. The
Borrower will not, and will not permit any other Loan Party to, sell, assign,
farm-out, convey or otherwise transfer any Property (subject to Section 9.10)
except for:

(a)    the sale of inventory (including Hydrocarbons) in the ordinary course of
business;

(b)    farmouts in the ordinary course of business of undeveloped acreage or
undrilled depths and assignments in connection with such farmouts;

(c)    the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such other Loan Party or are replaced by equipment
of at least comparable value and use;

(d)    to the extent approved by the Administrative Agent in connection with
Permitted Equity Acquisition;

(e)    the sale or other disposition of any Oil and Gas Property to which no
Proved Reserves are attributed and the pooling or unitization of Oil and Gas
Properties to which no material Proved Reserves are attributed, so long as,
after giving effect to the disposition and the concurrent payment of Loans, no
Event of Default or Borrowing Base Deficiency would exist or result therefrom
(after giving pro forma effect to any concurrent repayment of the Loans with the
cash proceeds of such disposition);

(f)    the sale or other disposition (including Casualty Events) of any Oil and
Gas Property or any interest therein (including any Equity Interest in any Loan
Party that owns Oil and Gas Property), or the termination, unwinding,
cancellation or other disposition of Swap Agreements; provided that:

(i)    80% of the consideration received in respect of such sale or other
disposition of any such Oil and Gas Property (or such Equity Interest) shall be
cash,

 

80



--------------------------------------------------------------------------------

(ii)    (other than in respect of Casualty Events) the consideration received in
respect of a sale or other disposition of such Oil and Gas Property or interest
therein (or such Equity Interest) shall be equal to or greater than the fair
market value of such Oil and Gas Property or interest therein (or such Equity
Interest) subject of such sale or other disposition (as reasonably determined by
a Responsible Officer of the Borrower and if requested by the Administrative
Agent, the Borrower shall deliver a certificate of a Responsible Officer of the
Borrower certifying to the foregoing),

(iii)    The Borrowing Base shall be adjusted in accordance with the terms of
Section 2.07(e)(ii), and the Borrower shall make any required corresponding
prepayment under Section 3.04(c)(iii).

(g)    transfers of Properties from any Loan Party to the Borrower or any other
Loan Party;

(h)    the trade or exchange of unproved Oil and Gas Properties for Oil and Gas
Properties of equivalent (as reasonably determined by the Borrower in good
faith) value (including any cash necessary to achieve an exchange of equivalent
value); and

(i)    Casualty Events with respect to Properties that are not Oil and Gas
Properties.

Section 9.12    Sales and Leasebacks. The Borrower will not, and will not permit
any other Loan Party to enter into any arrangement with any Person providing for
the leasing by any Loan Party of real or personal property that has been or is
to be sold or transferred by such Loan Party to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Loan Party.

Section 9.13    Environmental Matters. The Borrower will not, and will not
permit any other Loan Party to, (a) cause or knowingly permit any of its
Property to be in violation of, or (b) do anything or knowingly permit anything
to be done which will subject any such Property to any Remedial Work (other than
Remedial Work done in the ordinary course of business) under, any Environmental
Laws that could reasonably be expected to have a Material Adverse Effect; it
being understood that clause (b) above will not be deemed as limiting or
otherwise restricting any obligation to disclose any relevant facts, conditions
and circumstances pertaining to such Property to the appropriate Governmental
Authority.

Section 9.14    Transactions with Affiliates. Borrower will not, and will not
permit any other Loan Party to, enter into any transaction, including any
purchase, sale, lease or exchange of Property or the rendering of any service,
with any Affiliate unless such transactions are otherwise permitted under this
Agreement and are upon fair and reasonable terms no less favorable to it than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate; provided that the foregoing shall not apply to (a) transactions among
Borrower and its Affiliates entered into in connection with the Business
Combination Transaction, including the Crude Oil Gathering Agreement, the Gas
Gathering Agreement, the Transition Services Agreement and the Contribution
Agreement (in each case as defined in the Business Combination Agreement), (b)
transactions between Borrower or its Affiliates with KLRE or its Affiliates for
financial advisory, underwriting, capital raising, and other services,
(c) transactions between Borrower and Loan Parties and (d) any transactions
pursuant to the Tax Receivable Agreement.

Section 9.15    Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any other Loan Party to, create, incur, assume or
suffer to exist any contract, agreement or understanding which in any way
prohibits or restricts (a) the granting, conveying, creation or imposition of
any Lien on any of its Property to secure the Secured Obligations or which
requires the consent of

 

81



--------------------------------------------------------------------------------

other Persons in connection therewith or (b) the Borrower or any other Loan
Party from paying dividends or making distributions to any Loan Party or
receiving any money in respect of Debt or other obligations owed to it, or which
requires the consent of or notice to other Persons in connection therewith;
provided that (i) the foregoing shall not apply to restrictions and conditions
under the Loan Documents, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of any
asset or another Loan Party pending such sale; provided such restrictions and
conditions apply only to the asset or other Loan Party that is to be sold and
such sale is permitted hereunder, and (iii) clause (a) of the foregoing shall
not apply to (A) restrictions or conditions imposed by any agreement relating to
purchase money Liens or Capital Leases permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
purchase money Liens or Capital Leases and (B) customary provisions in leases
restricting the assignment thereof, (C) customary provisions restricting
assignment of any licensing agreement (in which a Loan Party or its Subsidiaries
are the licensee) with respect to a contract entered into by a Loan Party or its
Subsidiaries in the ordinary course of business and (D) customary provisions
restricting subletting, sublicensing or assignment of any intellectual property
license or any lease governing any Oil and Gas Properties of a Loan Party and
its Subsidiaries.

Section 9.16     Take-or-Pay or Other Prepayments . The Borrower will not, and
will not permit any other Loan Party to, allow take-or-pay or other prepayments
with respect to the Oil and Gas Properties of the Borrower or any other Loan
Party that would require the Borrower or such other Loan Party to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor to exceed $1,000,000 in the aggregate.

Section 9.17    Swap Agreements. The Borrower will not, and will not permit any
other Loan Party to, enter into any Swap Agreements with any Person other than:

(a)    Swap Agreements in respect of commodities (i) with an Approved
Counterparty, (ii) which have a tenor not greater than five (5) years and
(iii) the notional volumes for which (when aggregated and netted with other
commodity Swap Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Swap Agreements) do not exceed, as of
the date such Swap Agreement is executed and at any time thereafter (such
notional volumes to be based upon the projections contained in the then-most
recently delivered Reserve Report), (x) for any month during the period from the
then-current date until two (2) years after the then-current date, 85% of the
projected production from the proved, developed producing Oil and Gas Properties
of the Loan Parties for each of crude oil, natural gas and natural gas liquids,
calculated separately, for each month during the period commencing on the month
when such Swap Agreement is executed, and (y) for any month during the period
that is more than two (2) years from the then-current date, 75% of the projected
production from the proved, developed producing Oil and Gas Properties of the
Loan Parties for each of crude oil, natural gas and natural gas liquids,
calculated separately, for each month during the period commencing on the month
when such Swap Agreement is executed; provided that (1) in no event shall any
Swap Agreement contain any requirement, agreement or covenant for any Loan Party
to post collateral or margin to secure their obligations under such Swap
Agreement or to cover market exposures (other than under the Security
Instruments), other than cash or letters of credit in an aggregate amount at any
time not to exceed $2,500,000, (2) Swap Agreements shall only be entered into in
the ordinary course of business (and not for speculative purposes), and (3) no
Swap Agreement in respect of commodities shall be terminated, unwound, cancelled
or otherwise disposed of except to the extent permitted by Section 9.11; and

(b)    Swap Agreements in respect of interest rates with an Approved
Counterparty, the notional amounts of which, when aggregated with all other
interest rate Swap Agreements of the Borrower and the Loan Parties then in
effect, do not exceed 75% of the then outstanding principal

 

82



--------------------------------------------------------------------------------

amount of the Borrower’s and the Loan Party’s aggregate Debt for borrowed money;
provided that in no event shall any Swap Agreement contain any requirement,
agreement or covenant for the Borrower or any Loan Party to post collateral or
margin to secure their obligations under such Swap Agreement or to cover market
exposures other than collateral provided for in, and upon the terms and
conditions set forth in, this Agreement and the relevant Security Instruments.

Section 9.18    Amendments to Organizational Documents and Material Contracts.
The Borrower shall not, and shall not permit any other Loan Party to, (a) amend,
supplement or otherwise modify (or permit to be amended, supplemented or
modified) its Organizational Documents, the Crude Oil Gathering Agreement, the
Gas Gathering Agreement, the Transition Services Agreement or the Contribution
Agreement in each case as defined in the Business Combination Agreement) and the
Tax Receivable Agreement, in any material respect that could reasonably be
expected to be adverse to the interests of the Administrative Agent or the
Lenders without the consent of the Administrative Agent (not to be unreasonably
withheld or delayed), other than (i) amendments that delete or reduce any fees
payable by any Loan Party to a Person other than the Administrative Agent or any
Lender, (ii) the termination of services provided under the Transition Services
Agreement as contemplated therein or (iii) the extension of services under the
Transition Services Agreements on substantially similar commercial terms, or
(b) (i) amend, supplement or otherwise modify (or permit to be amended,
supplemented or modified) any agreement to which it is a party, (ii) terminate,
replace or assign any of the Loan Party’s interests in any agreement or
(iii) permit any agreement not to be in full force and effect and binding upon
and enforceable against the parties thereto, in each case if such occurrence
could be reasonably expected to result in a Material Adverse Effect.
Notwithstanding the foregoing, the Borrower shall not, and shall not permit any
other Loan Party to, amend, supplement or otherwise modify (or permit to be
amended, supplemented or modified) any provision of its Organizational Documents
with respect to preferred Equity Interests, including ownership, issuance or
distributions with respect thereto, without the consent of the Administrative
Agent; provided, that such amendments, supplements or modifications may be
undertaken in order to authorize additional Equity Interests in order to make
Restricted Payments in Equity Interests contemplated under Section 9.04(a). .

Section 9.19    Changes in Fiscal Periods. The Borrower shall not, and shall not
permit any other Loan Party to have its fiscal year end on a date other than
December 31 or change the its method of determining fiscal quarters.

Section 9.20    No Subsidiaries. The Borrower shall not permit, and shall not
permit the other Loan Parties to own or create directly or indirectly any
Subsidiaries other than any Subsidiary formed after the Effective Date that
joins this Agreement as a Guarantor in accordance with Section 8.14(b).

Section 9.21    Redemption of Senior Unsecured Notes; Amendment of Senior
Unsecured Notes Documents. The Borrower will not, and will not permit the other
Loan Parties to:

(a)    prior to the Maturity Date call, make or offer to make any optional or
voluntary Redemption of or otherwise optionally or voluntarily Redeem (whether
in whole or in part) any Senior Unsecured Notes; provided that, so long as no
Event of Default or Borrowing Base Deficiency shall have occurred and be
continuing or would result therefrom, the Borrower may optionally prepay Senior
Unsecured Notes, in whole or in part, with the proceeds of Senior Unsecured
Notes;

(b)    in the case of Senior Unsecured Notes or any Senior Unsecured Notes
Documents related thereto, amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any such Senior Unsecured Notes or any Senior Unsecured Notes Document
related thereto if the effect thereof would be cause such Debt no longer to
qualify as Senior Unsecured Notes pursuant to the definition thereof;

 

83



--------------------------------------------------------------------------------

(c)    designate any Debt (other than obligations of the Borrower and the
Subsidiaries pursuant to the Loan Documents) as “Specified Senior Indebtedness”
or “Specified Guarantor Senior Indebtedness” or give any such other Debt any
other similar designation.

Section 9.22    Marketing Activities. The Borrower will not, and will not permit
any of the other Loan Parties to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and the other Loan Parties that the Borrower or one of the other
Loan Parties has the right to market pursuant to joint operating agreements,
unitization agreements or other similar contracts that are usual and customary
in the oil and gas business and (iii) other contracts for the purchase and/or
sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01    Events of Default. One or more of the following events shall
constitute an “Event of Default”:

(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise;

(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days;

(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any other Loan Party in or in connection with any Loan Document or
any amendment or modification of any Loan Document or waiver under such Loan
Document, or in any report, notice, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect when made or deemed made (or, to the extent
that any such representation and warranty is qualified by materiality, such
representation and warranty (as so qualified) shall prove to have been incorrect
in any respect when made or deemed made);

(d)    the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.02, Section 8.03,
Section 8.14, Section 8.16, Section 8.17 or in ARTICLE IX;

 

84



--------------------------------------------------------------------------------

(e)    the Borrower or any other Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
specified in Section 10.01(a), Section 10.01(b), Section 10.01(c) or
Section 10.01(d)) or any other Loan Document, and such failure shall continue
unremedied for a period of 30 days after the earlier to occur of (A) notice
thereof from the Administrative Agent to the Borrower (which notice will be
given at the request of any Lender) or (B) a Responsible Officer of the Borrower
or such other Loan Party otherwise becoming aware of such default;

(f)    the Borrower or any other Loan Party shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any grace periods applicable thereto;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any other Loan Party to make an
offer in respect thereof;

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party, or its or their debts, or of a substantial part of
its or their assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any other Loan Party or for a substantial part of its or
their assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;

(i)    the Borrower or any other Loan Party shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(h), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any other Loan Party or for a substantial
part of its or their assets, (iv) file an answer admitting the material
allegations of a petition filed against it or them in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) take any action
for the purpose of effecting any of the foregoing; or (vii) become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $1,000,000 (to the extent not covered by independent third party
insurance as to which the insurer does not dispute coverage and is not subject
to an insolvency proceeding) shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party to enforce any such judgment;

(k)    the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and

 

85



--------------------------------------------------------------------------------

enforceable in accordance with their terms against the Borrower or a Loan Party
thereto or shall be repudiated by any of them or cease to create valid and
perfected Liens of the priority required thereby on the Collateral purported to
be covered thereby, except to the extent permitted by the terms of this
Agreement, or the Borrower or any other Loan Party or any of their Affiliates
shall so state in writing;

(l)    (i) an ERISA Event occurs with respect to a Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect, or
(ii) Borrower or any ERISA Affiliate fails to pay when due, after the expiration
of any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect;

(m)    an “Event of Default” shall occur under the Senior Unsecured Notes
Documents; and

(n)    a Change in Control shall occur.

Section 10.02    Remedies.

(a)    In the case of an Event of Default (other than one described in
Section 10.01(h) or Section 10.01(i)), at any time thereafter during the
continuance of such Event of Default, the Administrative Agent may with the
consent of the Majority Lenders or shall at the request of the Majority Lenders,
by notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) by written notice to the
Borrower, declare the Notes and the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Loan Parties accrued
hereunder and under the Notes and the other Loan Documents (including the
payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand (other than written notice), protest, notice of intent to accelerate,
notice of acceleration or other notice of any kind, all of which are hereby
waived by each Loan Party; and in case of an Event of Default described in
Section 10.01(h) or Section 10.01(i), the Commitments shall automatically
terminate and the Notes and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the other Loan Parties accrued hereunder and under the Notes
and the other Loan Documents (including the payment of cash collateral to secure
the LC Exposure as provided in Section 2.08(j)), shall automatically and
immediately become due and payable, without presentment, demand, protest, notice
of intent to accelerate, notice of acceleration, or other notice of any kind,
all of which are hereby waived by each Loan Party.

(b)    In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

 

86



--------------------------------------------------------------------------------

(c)    All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i)    first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii)    third, pro rata to payment of accrued interest on the Loans;

(iv)    fourth, pro rata to payment of principal outstanding on the Loans and
Secured Obligations referred to in clause (y) of the definition of Secured
Obligations in respect of Secured Cash Management Agreements and Secured Swap
Agreements;

(v)    fifth, pro rata to any other Secured Obligations;

(vi)    sixth, to serve as cash collateral to be held by the Administrative
Agent to secure the LC Exposure; and

(vii)    seventh, any excess, after all of the Secured Obligations shall have
been indefeasibly paid in full in cash, shall be paid to the Borrower or as
otherwise required by any Governmental Requirement.

Notwithstanding the foregoing, amounts received from the Borrower or any
Guarantor that is not an “eligible contract participant” under the Commodity
Exchange Act shall not be applied to any Excluded Swap Obligations (it being
understood, that in the event that any amount is applied to Secured Obligations
other than Excluded Swap Obligations as a result of this this clause, the
Administrative Agent shall make such adjustments as it determines are
appropriate to distributions pursuant to clause fourth above from amounts
received from “eligible contract participants” under the Commodity Exchange Act
to ensure, as nearly as possible, that the proportional aggregate recoveries
with respect to Secured Obligations described in clause fourth above by the
holders of any Excluded Swap Obligations are the same as the proportional
aggregate recoveries with respect to other Secured Obligations pursuant to
clause fourth above).

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01    Appointment; Powers. Each of the Lender and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02    Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not

 

87



--------------------------------------------------------------------------------

intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any Loan Party that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Borrower and the other Loan Parties or any
other obligor or guarantor, or (vii) any failure by the Borrower or any other
Person (other than itself) to perform any of its obligations hereunder or under
any other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender and the Issuing Bank shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender or the Issuing Bank unless the Administrative Agent shall have received
written notice from such Lender prior to the Effective Date specifying its
objection thereto.

Section 11.03    Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which, in its opinion, or the opinion of its counsel, exposes the
Administrative Agent to liability or which is contrary to this Agreement, the
Loan Documents or applicable law, including, for the avoidance of doubt, any
action that may be in violation of the automatic stay under any debtor relief
law or that may effect a forfeiture, modification or termination property of a
Defaulting Lender in violation of any debtor

 

88



--------------------------------------------------------------------------------

relief law. If a Default has occurred and is continuing, no Agent shall have any
obligation to perform any act in respect thereof. The Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise the Administrative Agent shall not be
liable for any action taken or not taken by it hereunder or under any other Loan
Document or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith INCLUDING ITS OWN
ORDINARY NEGLIGENCE, except for its own gross negligence or willful misconduct.

Section 11.04    Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower and the Lenders and the Issuing Bank hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the Administrative Agent. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts. The Administrative Agent may deem and
treat the payee of any Note as the holder thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof permitted
hereunder shall have been filed with the Administrative Agent.

Section 11.05    Subagents. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this ARTICLE XI shall apply to any such sub-agent and to the Related Parties
of the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

Section 11.06    Resignation of Administrative Agent. Subject to the appointment
and acceptance of a successor Administrative Agent as provided in this
Section 11.06, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a qualified financial institution as successor Administrative
Agent. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this ARTICLE XI
and Section 12.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Section 11.07    Administrative Agent as Lender. The Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as

 

89



--------------------------------------------------------------------------------

though it were not the Administrative Agent, and such bank and its Affiliates
may accept deposits from, lend money to and generally engage in any kind of
business with the Borrower or any other Loan Party or other Affiliate thereof as
if it were not the Administrative Agent hereunder.

Section 11.08    No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender, and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Lender or any other Lender, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by the Borrower, or
any of the other Loan Parties of this Agreement, the Loan Documents or any other
document referred to or provided for herein or to inspect the Properties or
books of any such Person. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, no Agent nor any Arranger shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the affairs, financial condition or business of the Borrower or any
Loan Party (or any of their Affiliates) which may come into the possession of
such Agent or any of its Affiliates. In this regard, each Lender acknowledges
that Winstead PC is acting in this transaction as special counsel to the
Administrative Agent only, except to the extent otherwise expressly stated in
any legal opinion or any Loan Document. Each other party hereto will consult
with its own legal counsel to the extent that it deems necessary in connection
with the Loan Documents and the matters contemplated therein.

Section 11.09    Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of the other Loan Parties, the
Administrative Agent (irrespective of whether the principal of any Loan or LC
Disbursement shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other Secured Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the Lenders
and the Administrative Agent and their respective agents and counsel and all
other amounts due the Lenders and the Administrative Agent under Section 2.08,
Section 3.05 and Section 12.03) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Section 3.05 and Section 12.03.

 

90



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank or to authorize the Administrative Agent to vote in respect of the claim of
any Lender in any such proceeding.

Section 11.10    Authority of Administrative Agent to Release Collateral and
Liens. The Lenders and the Issuing Bank, and by accepting the benefits of the
Collateral, each Secured Swap Provider and each Secured Cash Management
Provider:

(a)    irrevocably authorize the Administrative Agent to comply with the
provisions of Section 12.18.

(b)    authorize the Administrative Agent to execute and deliver to the Loan
Parties, at the Borrower’s sole cost and expense, any and all releases of Liens,
termination statements, assignments or other documents as reasonably requested
by such Loan Party in connection with any disposition of Property to the extent
such disposition is permitted by the terms of Section 9.11 or is otherwise
authorized by the terms of the Loan Documents.

Upon request by the Administrative Agent at any time, the Majority Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.10 or Section 12.18.

Section 11.11    Duties of the Arranger. The Arranger shall not have any duties,
responsibilities or liabilities under this Agreement and the other Loan
Documents.

ARTICLE XII

MISCELLANEOUS

Section 12.01    Notices.

(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

(i)    if to the Borrower, to it at 16200 Park Row, Suite 300, Houston Texas
77084, Attention: Alan Townsend (Telephone No. (281) 675-3400;

(ii)    if to the Administrative Agent or PNC Bank as the Issuing Bank, to it at
Two Allen Center, 1200 Smith Street, Suite 830, Houston, Texas 77002, Attention:
Denise Davis (Facsimile No. (713) 658-3985)

 

91



--------------------------------------------------------------------------------

with a copy to:

Agency Services, PNC Bank, National Association, Mail Stop P7-PFSC-04-1, 500
First Avenue, Pittsburgh, PA 15219, Attention: Agency Services (Facsimile No.
(412) 762-8672); and

(iii)    if to any other Lender or Issuing Bank, to it at its address (or fax
number) set forth in its Administrative Questionnaire.

(b)    Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

(c)    Any party hereto may change its address or fax number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02    Waivers; Amendments.

(a)No failure on the part of the Administrative Agent, any other Agent, the
Issuing Bank or Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, each other Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Loan
Party therefrom shall in any event be effective unless the same shall be
permitted by Section 12.02(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any other Agent, any
Lender or the Issuing Bank may have had notice or knowledge of such Default at
the time.

(b)    Neither this Agreement nor any provision hereof nor any Loan Document nor
any provision thereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and/or the other
applicable Loan Parties and the Majority Lenders or by the Borrower and/or the
other applicable Loan Parties and the Administrative Agent with the consent of
the Majority Lenders; provided that no such agreement shall (i) increase the
Commitment or Maximum Credit Amount of any Lender without the written consent of
such Lender, (ii) except as otherwise provided in Section 2.07, increase the
Borrowing Base without the written consent of each non-Defaulting Lender, or
decrease or maintain the Borrowing Base without the consent of the Required
Lenders (other than Defaulting Lenders); provided that a Scheduled
Redetermination may be postponed by the Required Lenders, (iii) reduce the
principal amount of any Loan or LC Disbursement or reduce the rate of interest

 

92



--------------------------------------------------------------------------------

thereon, or reduce any fees payable hereunder, or reduce any other Secured
Obligations hereunder or under any other Loan Document, without the written
consent of each Lender affected thereby, (iv) postpone the scheduled date of
payment or prepayment of the principal amount of any Loan or LC Disbursement, or
any interest thereon, or any fees payable hereunder, or any other Secured
Obligations hereunder or under any other Loan Document, or reduce the amount of,
waive or excuse any such payment, or postpone or extend the Maturity Date or the
Termination Date without the written consent of each Lender affected thereby,
(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vi) waive or amend Section 3.04(c), Section 6.01, or Section 12.18
without the written consent of each Lender affected thereby (other than any
Defaulting Lender), (vii) release any material Guarantor (except as set forth in
Section 11.10 or the Guaranty Agreement), release all or substantially all of
the collateral (other than as provided in Section 11.10), or reduce the
percentages set forth in Section 8.14(a), without the written consent of each
Lender (other than any Defaulting Lender), (viii) change any of the provisions
of this Section 12.02(b) or the definitions of “Majority Lenders” or “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or under any
other Loan Documents or make any determination or grant any consent hereunder or
any other Loan Documents, without the written consent of each Lender (other than
any Defaulting Lender); or (ix) change Section 10.02(c) without the consent of
each Person to whom a Secured Obligation is owed; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or Issuing Bank hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent or Issuing Bank,
as the case may be. Notwithstanding the foregoing, any supplement to any
Schedule shall be effective simply by delivering to the Administrative Agent a
supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
Notwithstanding the foregoing, the Borrower and the Administrative Agent may
amend this Agreement or any other Loan Document without the consent of the
Lenders in order to correct, amend or cure any ambiguity, inconsistency or
defect or correct any typographical error or other manifest error in any Loan
Document.

Section 12.03    Expenses, Indemnity; Damage Waiver.

(a)The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent and its
Affiliates and to the extent necessary as determined by the Administrative
Agent, other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental assessments and audits and surveys and appraisals, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration (both
before and after the execution hereof and including advice of counsel to the
Administrative Agent as to the rights and duties of the Administrative Agent and
the Lenders with respect thereto) of this Agreement and the other Loan Documents
and any amendments, modifications or waivers of or consents related to the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all costs, expenses, Taxes,
assessments and other charges incurred by the Administrative Agent in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by the Administrative Agent, any

 

93



--------------------------------------------------------------------------------

other Agent, the Issuing Bank or any Lender, including the fees, charges and
disbursements of any external counsel for the Administrative Agent, any other
Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement or any other Loan
Document, including its rights under this Section 12.03 in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY OUTSIDE COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, (ii) THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (iii) THE FAILURE OF THE
BORROWER OR ANY LOAN PARTY TO COMPLY WITH THE TERMS OF ANY LOAN DOCUMENT,
INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL REQUIREMENT, (iv) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
THE BORROWER OR ANY LOAN PARTIES SET FORTH IN ANY OF THE LOAN DOCUMENTS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(v) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS THEREFROM, INCLUDING
(A) ANY REFUSAL BY THE ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER
OF CREDIT IF THE DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT
STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A
DRAWING UNDER ANY LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE,
NON-DELIVERY OR OTHER IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN
CONNECTION THEREWITH, (vi) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vii) THE
OPERATIONS OF THE BUSINESS OF THE BORROWER OR ANY OTHER LOAN PARTY BY SUCH
PERSONS, (viii) ANY ASSERTION THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE
PROCEEDS RECEIVED PURSUANT TO THE SECURITY INSTRUMENTS, (ix) ANY ENVIRONMENTAL
LAW APPLICABLE TO THE BORROWER OR ANY OTHER LOAN PARTY OR ANY OF THEIR
PROPERTIES OR OPERATIONS, INCLUDING THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR
TREATMENT OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS MATERIALS ON OR
AT ANY OF THEIR PROPERTIES, (x) THE BREACH OR NON-COMPLIANCE BY THE BORROWER OR
ANY OTHER LOAN PARTY WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR
ANY OTHER LOAN PARTY, (xi) THE PAST OWNERSHIP BY THE BORROWER OR ANY OTHER LOAN
PARTY OF ANY OF THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES
WHICH, THOUGH LAWFUL AND FULLY PERMISSIBLE AT THE TIME,

 

94



--------------------------------------------------------------------------------

COULD RESULT IN PRESENT LIABILITY, (xii) THE PRESENCE, USE, RELEASE, STORAGE,
TREATMENT, DISPOSAL, GENERATION, THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR
TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES
OR HAZARDOUS MATERIALS ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE
BORROWER OR ANY OTHER LOAN PARTY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR
ANY OTHER LOAN PARTY, (xiii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
THE BORROWER OR ANY OTHER LOAN PARTY, (xiv) ANY OTHER ENVIRONMENTAL, HEALTH OR
SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (xv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER
BROUGHT BY A THIRD PARTY OR BY ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH
INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR
CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR
AN OMISSION, INCLUDING ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE
RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF
STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES
INCLUDING ORDINARY NEGLIGENCE; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO (X) HAVE RESULTED FROM
(1) THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (2) THE
MATERIAL BREACH OF SUCH INDEMNITEE’S OBLIGATIONS UNDER THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR (Y) RELATE TO TAXES, WHICH SHALL BE SUBJECT TO
INDEMNIFICATION PURSUANT TO SECTION 5.03, OTHER THAN TAXES THAT REPRESENT
LOSSES, CLAIMS, DAMAGES, ETC. ARISING FROM ANY NON-TAX CLAIM.

(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to the Administrative Agent, any Agent, any Arranger or any Issuing
Bank under Section 12.03(a) or (b), each Lender severally agrees to pay to the
Administrative Agent, such Agent, such Arranger or such Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Agent, such Arranger or such
Issuing Bank in its capacity as such.

(d)    To the extent permitted by applicable law, the Borrower shall not, and
shall cause each Loan Party not to, assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

 

95



--------------------------------------------------------------------------------

(e)    All amounts due under this Section 12.03 shall be payable not later than
10 days after written demand and invoice therefor.

Section 12.04    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 12.04. Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in Section 12.04(c))
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Administrative Agent, the Issuing Bank and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in Section 12.04(b)(ii), any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

(A)    the Borrower (such consent not to be unreasonably withheld), provided
that no consent of the Borrower shall be required if (1) an Event of Default has
occurred and is continuing or (2) at any other time, such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided further, that the
Borrower shall be deemed to have consented to any such assignment unless the
Borrower shall object thereto by written notice to the Administrative Agent with
five (5) Business Days after having received written notice thereof; and

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment; and

(C)    each Issuing Bank, provided that no consent of any Issuing Bank shall be
required for an assignment to an assignee that is a Lender immediately prior to
giving effect to such assignment.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

96



--------------------------------------------------------------------------------

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E)    the assignee must not be a natural person, a Defaulting Lender or an
Affiliate or Subsidiary of the Borrower.

(iii)    Subject to Section 12.04(b)(iv) and the acceptance and recording
thereof, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount (and stated interest) of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent, the Issuing Bank and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. In
connection with any changes to the Register, if necessary, the Administrative
Agent will reflect the revisions on Annex I and forward a copy of such revised
Annex I to the Borrower, the Issuing Bank and each Lender.

(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the Assignee’s completed Administrative
Questionnaire and, if required hereunder, applicable tax forms (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee

 

97



--------------------------------------------------------------------------------

referred to in this Section 12.04(b) and any written consent to such assignment
required by this Section 12.04(b), the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this Section 12.04(b).

(vi)    Notwithstanding the foregoing, no assignment or participation shall be
made to any Loan Party or any Affiliate of a Loan Party.

(c)    (i) Any Lender may at any time, without the consent of, or notice to, the
Borrower, the Administrative Agent, Issuing Bank or any other Person, sell
participations to any Person (other than a natural Person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and (D) the selling Lender shall maintain the
Participant Register. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and to approve any amendment, modification or
waiver of any provision of this Agreement; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 12.02(b) that affects such Participant. In addition
such agreement must provide that the Participant be bound by the provisions of
Section 12.03. Subject to Section 12.04(c)(ii), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5.01, Section 5.02 and
Section 5.03 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 12.04(b). To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 12.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(ii)    A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the entitlement to a greater payment results from a change in Law after such
Participant acquired its

 

98



--------------------------------------------------------------------------------

participation. A Participant that would be a foreign Lender if it were a Lender
shall not be entitled to the benefits of Section 5.03 unless such Participant
agrees, for the benefit of the Borrower, to comply with Section 5.03(f) as
though it were a Lender (it being understood the documentation required under
Section 5.03(f) shall be provided only to the selling Lender).

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or a central bank, and this Section 12.04(d) shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

(e)    Notwithstanding any other provisions of this Section 12.04, no transfer
or assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the other Loan Parties to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

Section 12.05    Survival; Revival; Reinstatement.

(a)    All covenants, agreements, representations and warranties made by the
Loan Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any other Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit or other Secured
Obligations are outstanding and so long as the Commitments have not expired or
been terminated. The provisions of Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 and ARTICLE XI shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

(b)    To the extent that any payments on the Secured Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations shall be revived
and continue as if such payment or proceeds had not been received and the
Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall, and shall cause each other Loan
Party to, take such action as may be reasonably requested by the Administrative
Agent and the Lenders to effect such reinstatement.

 

99



--------------------------------------------------------------------------------

Section 12.06    Counterparts; Integration; Effectiveness.

(a)    This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b)    This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES
HERETO AND THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

(c)    Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by fax or other similar electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

Section 12.07    Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including obligations under Swap Agreements) at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrower or any
other Loan Party against any of and all the obligations of the Borrower or any
other Loan Party owed to such Lender now or hereafter existing under this
Agreement or any other Loan Document, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09    GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

(a)    THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (RELATING TO REVOLVING LOAN
AND REVOLVING TRIPARTY ACCOUNTS), SHALL NOT APPLY TO THIS AGREEMENT OR ANY LOANS
OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

100



--------------------------------------------------------------------------------

(b)    EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY: SUBMITS (AND
THE BORROWER SHALL CAUSE EACH LOAN PARTY TO SUBMIT) FOR ITSELF AND ITS PROPERTY
IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE EXCLUSIVE JURISDICTION OF THE STATE DISTRICT
COURTS OF HARRIS COUNTY, TEXAS AND THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF TEXAS AND APPELLATE COURTS FROM ANY THEREOF; PROVIDED, THAT
NOTHING CONTAINED HEREIN OR IN ANY OTHER LOAN DOCUMENT WILL PREVENT ANY PARTY
FROM BRINGING ANY ACTION TO ENFORCE ANY AWARD OR JUDGMENT OR EXERCISE ANY RIGHT
UNDER THE LOAN DOCUMENTS IN ANY OTHER FORUM IN WHICH JURISDICTION CAN BE
ESTABLISHED. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY SUCH
ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.

(c)    EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d)    EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 12.09.

 

101



--------------------------------------------------------------------------------

Section 12.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders (severally and not jointly) agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and required to keep such
Information confidential), (b) to the extent requested by any regulatory
authority having authority over the Administrative Agent or any Lender, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement or any other
Loan Document, (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement (provided that such Person agrees to be bound
by the provisions of this Section 12.11) or (ii) any actual or prospective
counterparty (or its advisors) to any Swap Agreement relating to the Borrower
and its obligations (provided that such Person agrees to be bound by the
provisions of this Section 12.11), (g) with the consent of the Borrower or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section 12.11 or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
from a source other than the Borrower. For the purposes of this Section 12.11,
“Information” means all information received from the Borrower or any Subsidiary
relating to the Borrower or any Subsidiary and their businesses, other than any
such information that is available to the Administrative Agent, any Issuing Bank
or any Lender on a nonconfidential basis prior to disclosure by the Borrower or
a Subsidiary; provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section 12.11
shall be considered to have complied with its obligation to do so if such Person
has exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.12    Interest Rate Limitation. It is the intention of the parties
hereto that each Lender and each Issuing Bank shall conform strictly to usury
laws applicable to it. Accordingly, if the transactions contemplated hereby
would be usurious as to any Lender or any Issuing Bank under laws applicable to
it (including the laws of the United States of America and the State of Texas or
any other jurisdiction whose laws may be mandatorily applicable to such Lender
or such Issuing Bank notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Notes, it is agreed as follows: (a) the aggregate of all consideration which
constitutes interest under law applicable to any Lender that is contracted for,
taken, reserved, charged or received by such Lender or such Issuing Bank under
any of the Loan Documents or agreements or otherwise in connection with the
Loans or Notes shall under no circumstances exceed the maximum amount allowed by
such applicable law, and any excess shall be canceled automatically and if
theretofore paid shall be credited by such Lender on the principal amount of the
Secured Obligations (or, to the extent that the principal amount of the Secured
Obligations shall have been or would thereby be paid in full, refunded by such
Lender or such Issuing Bank to the Borrower); and (b) in the event that the
maturity of the Loans or Notes is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender or
any Issuing Bank may never

 

102



--------------------------------------------------------------------------------

include more than the maximum amount allowed by such applicable law, and excess
interest, if any, provided for in this Agreement or otherwise shall be canceled
automatically by such Lender or such Issuing Bank as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender or such Issuing Bank on the principal amount of the Debt (or, to the
extent that the principal amount of the Debt shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower). All sums paid or agreed
to be paid to any Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to such Lender or
such Issuing Bank, be amortized, prorated, allocated and spread throughout the
stated term of the Loans until payment in full so that the rate or amount of
interest on account of any Loans hereunder does not exceed the maximum amount
allowed by such applicable law. If at any time and from time to time (i) the
amount of interest payable to any Lender or any Issuing Bank on any date shall
be computed at the Highest Lawful Rate applicable to such Lender or such Issuing
Bank pursuant to this Section 12.12 and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Lender or such Issuing Bank would be less than the amount of interest payable to
such Lender computed at the Highest Lawful Rate applicable to such Lender or
such Issuing Bank, then the amount of interest payable to such Lender or such
Issuing Bank in respect of such subsequent interest computation period shall
continue to be computed at the Highest Lawful Rate applicable to such Lender or
such Issuing Bank until the total amount of interest payable to such Lender
shall equal the total amount of interest which would have been payable to such
Lender or such Issuing Bank if the total amount of interest had been computed
without giving effect to this Section 12.12. To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to any Lender or any Issuing Bank, such Lender or such
Issuing Bank elects to determine the applicable rate ceiling under such Chapter
by the weekly ceiling from time to time in effect. Chapter 346 of the Texas
Finance Code does not apply to the Borrower’s obligations hereunder.

Section 12.13    Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Secured Obligations shall also extend to and be
available to the Secured Swap Providers in respect of the Secured Swap
Agreements as set forth herein. Except as set forth in Section 12.02(b)(v), no
Lender or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Swap Agreements.

Section 12.14    No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and any Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including any other Loan Party of
the Borrower, any obligor, contractor, subcontractor, supplier or materialsman)
shall have any rights, claims, remedies or privileges hereunder or under any
other Loan Document against the Administrative Agent, Issuing Bank or Lender for
any reason whatsoever. There are no third party beneficiaries.

Section 12.15    EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS

 

103



--------------------------------------------------------------------------------

AGREEMENT AND THE OTHER LOAN DOCUMENTS RESULT IN ONE PARTY ASSUMING THE
LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER
PARTY OF ITS RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND
COVENANTS THAT IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY
EXCULPATORY PROVISION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ON THE
BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE
PROVISION IS NOT “CONSPICUOUS.”

Section 12.16    USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Lender to identify the Borrower in accordance
with the Act.

Section 12.17    Flood Insurance Provisions. Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, in no event is any
Building (as defined in the applicable Flood Insurance Regulation) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance
Regulation) included in the definition of “Mortgaged Property” and no Building
or Manufactured (Mobile) Home is hereby encumbered by this Agreement or any
other Loan Document.

Section 12.18    Releases.

(a)    Release Upon Payment in Full. Upon the complete payment of the Secured
Obligations (other than (A) indemnity obligations not yet due and payable of
which the Borrower has not received a notice of potential claim, (B) obligations
arising under a Secured Swap Agreement and (C) obligations under Secured Cash
Management Agreements not yet due and payable) and the termination of the
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the applicable Issuing Bank shall
have been made), and the termination of the Commitments under the Agreement, the
Administrative Agent, at the written request and expense of the Borrower, will
promptly release, reassign and transfer the Collateral to the Loan Parties.

(b)    Further Assurances. If any of the Collateral shall be sold, transferred
or otherwise disposed of by any Loan Party in a transaction permitted by the
Loan Documents, then the Administrative Agent, at the request and sole expense
of the applicable Loan Party, shall promptly execute and deliver to such Loan
Party all releases or other documents reasonably necessary or desirable for the
release of the Liens created by the applicable Security Instrument on such
Collateral. At the request and sole expense of the Borrower, a Loan Party shall
be released from its obligations under the Loan Documents in the event that all
the capital stock or other Equity Interests of such Loan Party shall be sold,
transferred or otherwise disposed of in a transaction permitted by the Loan
Documents; provided that the Borrower shall have delivered to the Administrative
Agent, at least five Business Days prior to the date of the proposed release, a
written request for release identifying the relevant Loan Party and the terms of
the sale or other disposition in reasonable detail, including the price thereof
and any expenses in connection therewith, together with a certification by the
Borrower stating that such transaction is in compliance with this Agreement and
the other Loan Documents.

Section 12.19    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and

 

104



--------------------------------------------------------------------------------

Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[SIGNATURES BEGIN NEXT PAGE]

 

105



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:     ROSEHILL OPERATING COMPANY, LLC     By:  

/s/ James Alan Townsend

            James Alan Townsend             President and Chief Executive
Officer

 

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:    

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent

        By:  

/s/ John Engel

    Name:   John Engel     Title:   Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER:    

PNC BANK, NATIONAL ASSOCIATION,

as a Lender

        By:  

/s/ John Engel

    Name:   John Engel     Title:   Vice President

 

SIGNATURE PAGE

CREDIT AGREEMENT



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

Aggregate Maximum Credit Amounts

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

PNC Bank, National Association

     100.0 %    $ 250,000,000.00  

TOTAL:

     100.0 %    $ 250,000,000.00  

 

ANNEX I - 1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTE

[            ], 201[    ]

FOR VALUE RECEIVED, ROSEHILL OPERATING COMPANY, LLC, a Delaware limited
liability company (the “Borrower”), hereby promises to pay to
[                    ] (the “Lender”), at the principal office of PNC BANK,
NATIONAL ASSOCIATION (the “Administrative Agent”), in accordance with the
provisions of the Credit Agreement (as hereinafter defined), the principal sum
equal to the amount of such Lender’s Maximum Credit Amount, or, if greater or
less, the aggregate unpaid principal amount of the Loans made by the Lender to
the Borrower under the Credit Agreement, in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.

The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books and, prior to
any transfer of this Note, may be endorsed by the Lender on the schedules
attached hereto or any continuation thereof or on any separate record maintained
by the Lender. Failure to make any such notation or to attach a schedule shall
not affect any Lender’s or the Borrower’s rights or obligations in respect of
such Loans or affect the validity of such transfer by any Lender of this Note.

This Note is one of the Notes referred to in the Credit Agreement dated as of
April 27, 2017 among the Borrower, the Administrative Agent, and the lenders
signatory thereto (including the Lender), and evidences Loans made by the Lender
thereunder (such Credit Agreement, as the same may be amended, amended and
restated, modified, or otherwise supplemented from time to time, the “Credit
Agreement”). Capitalized terms used in this Note have the respective meanings
assigned to them in the Credit Agreement.

This Note is issued pursuant to, and is subject to the terms and conditions set
forth in, the Credit Agreement and is entitled to the benefits provided for in
the Credit Agreement and the other Loan Documents. The Credit Agreement provides
for the acceleration of the maturity of this Note upon the occurrence of certain
events, for prepayments of Loans upon the terms and conditions specified therein
and other provisions relevant to this Note.

[Signature page follows.]

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.

 

ROSEHILL OPERATING COMPANY, LLC

By:  

 

Name:  

 

Title:  

 

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING REQUEST

[            ], 201[    ]

ROSEHILL OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.03 of the Credit Agreement dated as of
April 27, 2017 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, PNC Bank,
National Association, as Administrative Agent and the lenders (the “Lenders”)
which are or become parties thereto (unless otherwise defined herein, each
capitalized term used herein is defined in the Credit Agreement), hereby
requests a Borrowing as follows:

(1)    Aggregate amount of the requested Borrowing is $[        ];

(2)    Date of such Borrowing is [            ], 201[    ];

(3)    Requested Borrowing is to be [a Base Rate Borrowing] [a LIBOR Rate
Borrowing];

(4)    In the case of a LIBOR Rate Borrowing, the initial Interest Period
applicable thereto is [                    ];

(5)    Amount of the Borrowing Base in effect on the date hereof is $[        ];

(6)    Total Revolving Credit Exposures on the date hereof (without regard to
the requested Borrowing) is $[        ]; and

(7)    Pro forma total Revolving Credit Exposures (giving effect to the
requested Borrowing) is $[        ]; and

(8)    Location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, is as follows:

[                     ]

[                     ]

[                     ]

[                     ]

[                     ]

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this request on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower, and not in his or her individual capacity,
that the Borrower is entitled to receive the requested Borrowing under the terms
and conditions of the Credit Agreement.

 

ROSEHILL OPERATING COMPANY, LLC

By:  

 

Name:  

 

Title:  

 

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF INTEREST ELECTION REQUEST

[            ], 201[    ]

ROSEHILL OPERATING COMPANY, LLC, a Delaware limited liability company (the
“Borrower”), pursuant to Section 2.04 of the Credit Agreement dated as of
April 27, 2017 (together with all amendments, restatements, supplements or other
modifications thereto, the “Credit Agreement”) among the Borrower, PNC Bank,
National Association, as Administrative Agent and the lenders (the “Lenders”)
which are or become parties thereto (unless otherwise defined herein, each
capitalized term used herein is defined in the Credit Agreement), hereby makes
an Interest Election Request as follows:

(i)    The Borrowing to which this Interest Election Request applies, and if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information specified pursuant to (iii) and (iv) below shall be specified
for each resulting Borrowing) is [                     ];

(ii)    The effective date of the election made pursuant to this Interest
Election Request is [            ], 201[    ];[and]

(iii)    The resulting Borrowing is to be [a Base Rate Borrowing] [a LIBOR Rate
Borrowing][; and]

[(iv)    [If the resulting Borrowing is a LIBOR Rate Borrowing] The Interest
Period applicable to the resulting Borrowing after giving effect to such
election is [                    ]].

The undersigned certifies that he/she is the [                    ] of the
Borrower, and that as such he/she is authorized to execute this request on
behalf of the Borrower. The undersigned further certifies, represents and
warrants on behalf of the Borrower, and not in his or her individual capacity,
that the Borrower is entitled to receive the requested Borrowing under the terms
and conditions of the Credit Agreement.

 

ROSEHILL OPERATING COMPANY, LLC

By:  

 

Name:  

 

Title:  

 

 

Exhibit C – Solo Page



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

COMPLIANCE CERTIFICATE

[            ], 20[    ]

The undersigned hereby certifies that he/she is the [                    ] of
Rosehill Operating Company, LLC, a Delaware limited liability company (the
“Borrower”), and that as such he/she is authorized to execute this certificate
on behalf of the Borrower. With reference to the Credit Agreement dated as of
April 27, 2017 (together with all amendments, restatements, supplements or other
modifications thereto being the “Agreement”) among the Borrower, PNC Bank,
National Association, as Administrative Agent, and the lenders (the “Lenders”)
which are or become a party thereto, the undersigned certifies on behalf of the
Borrower, and not in his or her individual capacity, as follows (each
capitalized term used herein having the same meaning given to it in the
Agreement unless otherwise specified):

1    There exists no Default or Event of Default [or specify Default and
describe].

2    Attached hereto are the detailed computations necessary to determine
whether the Borrower is in compliance with Section 9.01 of the Credit Agreement
as of the end of the [fiscal quarter][fiscal year] ending
[                    ].

3.    There have been no changes in GAAP or in the application thereof since the
date of the most recently delivered financial statements referred to in Section
8.01(a) and (b) of the Credit Agreement [other than as described below:].

EXECUTED AND DELIVERED as of the date first written above.

 

ROSEHILL OPERATING COMPANY, LLC

By:  

 

Name:  

 

Title:  

 

 

Exhibit D – Solo Page



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF

SOLVENCY CERTIFICATE

 

TO:    PNC Bank, National Association, as Administrative Agent      
April 27, 2017

This Solvency Certificate is executed and delivered pursuant to Section 6.01(i)
of the Credit Agreement dated as of the date hereof (as amended, restated or
otherwise modified from time to time, the “Credit Agreement”), among Rosehill
Operating Company, LLC, a Delaware limited liability company (“Borrower”), the
Lenders from time to time party thereto, and PNC Bank, National Association, as
Administrative Agent. Capitalized terms used herein and not defined have the
meanings given such terms in the Credit Agreement.

The undersigned, in his or her capacity as a Responsible Officer of Borrower, in
that capacity only and not in his or her individual capacity, does hereby
certify as of the date hereof, and based upon facts and circumstances as they
exist as of the date hereof, that, after giving effect to the Borrowings under
the Credit Agreement:

(a) the aggregate assets (after giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Loan Parties, taken as a whole, will
exceed the aggregate Debt of the Loan Parties on a consolidated basis, as the
Debt becomes absolute and matures;

(b) each Loan Party has not incurred nor intends to incur, and does not believe
that it will incur, Debt beyond its ability to pay such Debt (after taking into
account the timing and amounts of cash to be received by it and the amounts to
be payable on or in respect of its liabilities, and giving effect to amounts
that could reasonably be received by reason of indemnity, offset, insurance or
any similar arrangement) as such Debt becomes absolute and matures; and

(c) each Loan Party does not have (and does not have any reason to believe that
it will have hereafter) unreasonably small capital for the conduct of its
business.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

By:  

 

Name:   Title:  

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

SECURITY INSTRUMENTS

 

1. Security Agreement, dated as of April 27, 2017, made by each of the Debtors
(as defined therein) in favor of PNC Bank, National Association, as
Administrative Agent.

 

2. Deed of Trust, Mortgage, Security Agreement, Assignment of Production and
Financing Statement, dated as of April 27, 2017, by Rosehill Operating Company,
LLC to Tom Byargeon, as Trustee, and PNC Bank, National Association, as
Administrative Agent, to be filed in each of Loving County, Texas and Wise
County, Texas.

 

Exhibit F – Solo Page



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit and
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable Law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1    Assignor:   

 

         and is not a natural person, a Defaulting Lender or an Affiliate or
Subsidiary of the Borrower 2    Assignee:   

 

         [and is an Affiliate of [identify Lender]1     ] 3    Borrower:   
Rosehill Operating Company, LLC

 

 

1  Select as applicable.

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

4    Administrative Agent:    PNC Bank, National Association, as the
administrative agent under the Credit Agreement 5    Credit Agreement:    The
Credit Agreement dated as of April 27, 2017 among Rosehill Operating Company,
LLC, the Lenders parties thereto, and PNC Bank, National Association, as
Administrative Agent 6    Assigned Interest:   

 

Aggregate Amount

of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans2  

$             

   $                           % 

$             

   $                          % 

$             

   $                          % 

Effective Date:             , 201   [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

[Consented to and]3 Accepted: PNC Bank, National Association, as Administrative
Agent By  

 

  Name:   Title: [Consented to:]4 ROSEHILL OPERATING COMPANY, LLC By  

 

  Name:  

Title:

 

 

3  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

4  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

Exhibit G – Page 3



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) is not a natural person, a Defaulting Lender or an
Affiliate or Subsidiary of the Borrower; and (b) assumes no responsibility with
respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 8.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vi) if it
is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

Exhibit G – Page 4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the Law of the State of Texas.

 

Exhibit G – Page 5



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 27, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rosehill Operating Company, LLC, as Borrower, PNC Bank,
National Association, as Administrative Agent, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its Non-U.S. Lender status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:              , 201[    ]

 

Exhibit H-1 – Solo Page



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 27, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rosehill Operating Company, LLC, as Borrower, PNC Bank,
National Association, as Administrative Agent, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
Non-U.S. Lender status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:              , 201[    ]

 

Exhibit H-2 – Solo Page



--------------------------------------------------------------------------------

EXHIBIT H-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 27, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rosehill Operating Company, LLC, as Borrower, PNC Bank,
National Association, as Administrative Agent, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

    Name:   Title:

Date:              , 201[     ]

 

Exhibit H-3 – Solo Page



--------------------------------------------------------------------------------

EXHIBIT H-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 27, 2017 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Rosehill Operating Company, LLC, as Borrower, PNC Bank,
National Association, as Administrative Agent, and each lender from time to time
party thereto.

Pursuant to the provisions of Section 5.03 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:     Name:   Title:

Date:              , 201[    ]

 

Exhibit H-4 – Solo Page



--------------------------------------------------------------------------------

SCHEDULE 7.05

LITIGATION

None.

[Remainder of Page Intentionally Left Blank]

 

SCHEDULE 7.05 – PAGE 1



--------------------------------------------------------------------------------

SCHEDULE 7.06

ENVIRONMENTAL MATTERS

None.

[Remainder of Page Intentionally Left Blank]

 

SCHEDULE 7.06 – PAGE 1



--------------------------------------------------------------------------------

SCHEDULE 7.12

INSURANCE

[Provided Separately]



--------------------------------------------------------------------------------

SCHEDULE 7.14

SUBSIDIARIES

None.

[Remainder of Page Intentionally Left Blank]

 

SCHEDULE 7.14 – PAGE 1



--------------------------------------------------------------------------------

SCHEDULE 7.19

GAS IMBALANCES

None.

[Remainder of Page Intentionally Left Blank]

 

SCHEDULE 7.19 – PAGE 1



--------------------------------------------------------------------------------

SCHEDULE 7.20

MARKETING OF PRODUCTION

[Provided Separately]



--------------------------------------------------------------------------------

SCHEDULE 7.22

SWAP AGREEMENTS

[Provided Separately]



--------------------------------------------------------------------------------

SCHEDULE 9.05

INVESTMENTS

None.

[Remainder of Page Intentionally Left Blank]

 

SCHEDULE 9.05 – PAGE 1